Exhibit 10.1

 

Execution Version

 

 

 

LOAN AGREEMENT

 

Between

 

ANATOLIA ENERGY LIMITED

 

as the Borrower,

 

and

 

URANIUM RESOURCES, INC.

 

as the Lender

 

 

Dated as of 22 June 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 CERTAIN DEFINITIONS AND ACCOUNTING PRINCIPLES

1

 

 

1.1

Certain Defined Terms

1

1.2

Accounting Principles

9

1.3

Other Definitional Provisions; Date and Time References

9

1.4

Australian provisions

9

 

 

ARTICLE 2 COMMITMENT; USE OF PROCEEDS; FEES; FUTURE EQUITY FINANCINGS

10

 

 

2.1

Commitment

10

2.2

Borrowing Procedure and Funding

11

2.3

Convertible Loan

11

2.4

Repayment

11

2.5

Use of Proceeds

12

2.6

Anti-Dilution Rights

12

2.7

Change of Control

12

2.8

No Fees or Commissions

13

 

 

ARTICLE 3 PROCEDURE AND PAYMENT

13

 

 

3.1

Interest

13

3.2

Repayment of the Loan

14

3.3

Priority of Payments

14

3.4

Payments and Computations

14

3.5

Directed Advances

15

3.6

Taxes

15

3.7

Usury

17

 

 

ARTICLE 4 CONDITIONS PRECEDENT

17

 

 

4.1

Conditions Precedent to this Agreement and the Tranche One Commitment

17

4.2

Conditions Precedent to All Loans

18

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

19

 

 

5.1

Representations and Warranties of the Borrower

19

5.2

Disclosure Limits Representations and Warranties of the Borrower

25

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS OF THE BORROWER

25

 

 

6.1

Compliance with Laws, Etc

25

6.2

Reporting Requirements

25

6.3

Maintenance of Insurance

26

6.4

Preservation of Existence, Etc

26

6.5

Notice of Default

27

6.6

Defense of Title and Rights

27

6.7

Maintenance of Unissued Shares

27

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

6.8

Maintenance of Minimum Balance

27

6.9

Other Actions

27

 

 

ARTICLE 7 NEGATIVE COVENANTS OF THE BORROWER

27

 

 

7.1

Indebtedness

27

7.2

Liens, Etc.

27

7.3

Assumptions, Guarantees, Etc. of Indebtedness of Other Persons

29

7.4

Liquidation; Merger; Change in Ownership

29

7.5

Restrictive and Inconsistent Agreements

29

7.6

Investments

29

7.7

Sale of Assets

29

7.8

Dividends; Reduction in Capital

29

7.9

Budget

29

7.10

Use of Loan Proceeds

30

 

 

ARTICLE 8 CONVERSION PROVISIONS

30

 

 

8.1

Conversion

30

8.2

Conversion; Issuance of Shares

30

8.3

Conversion Amount

31

8.4

Fractional Interests

31

8.5

Shareholder Approval

31

8.6

Cleansing Notice

31

8.7

Payment of Taxes

31

8.8

Allocation of Shares

31

8.9

Adjustment of Conversion Price and Number of Shares Issuable

32

 

 

ARTICLE 9 EVENTS OF DEFAULT

32

 

 

9.1

Event of Default

32

9.2

Remedies Upon Event of Default

34

9.3

Cure period

35

 

 

ARTICLE 10 MISCELLANEOUS

35

 

 

10.1

Amendments, Etc.

35

10.2

Notices; Etc.

35

10.3

No Waiver; Remedies

36

10.4

Costs, Expenses and Taxes

36

10.5

Indemnification

36

10.6

Binding Effect; Assignment

37

10.7

Governing Law

37

10.8

Dispute Resolution; Arbitration

37

10.9

Execution in Counterparts; Facsimile Signatures

37

10.10

Inconsistent Provisions

37

10.11

Severability

37

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

10.12

Survival of Representations and Warranties

38

10.13

Entire Agreement

38

10.14

Code of Banking Practice

38

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This LOAN AGREEMENT (this “Agreement”) dated as of 22 June 2015 (the “Closing
Date”) is by and between ANATOLIA ENERGY LIMITED, an Australian public company,
as the borrower (the “Borrower”) and URANIUM RESOURCES, INC., a corporation
organized and existing under the laws of the State of Delaware, as the lender
(together with its successors and assigns, the “Lender”).

 

Recitals

 

A.            The Borrower desires to borrow, and the Lender is prepared to lend
to the Borrower, up to Two Million Australian Dollars (A$2,000,000) as a loan to
be advanced in two equal tranches (individually and collectively referred to as
the “Loan”), subject to the terms and conditions set forth herein.  The Borrower
shall use the proceeds of each tranche of the Loan in accordance with the use of
proceeds described herein.

 

B.            This Agreement and all amounts due hereunder will be secured by
the Borrower’s shares in Anatolia Uranium Pty Ltd as further described herein
and in the Specific Security Deed.

 

C.            The Loan shall be a convertible loan that may, at the option of
the Lender, be converted into Shares, all on the terms and conditions set forth
herein.  Prior to the Conversion Effective Date, the Loan is not convertible
into Shares.

 

D.            The Borrower and the Lender desire hereby to provide for the Loan
and the collateral security therefor on the terms and conditions set forth
herein.

 

Agreement

 

NOW, THEREFORE, in consideration of the following mutual covenants and
agreements, the parties hereby agree as follows:

 

ARTICLE 1

 

CERTAIN DEFINITIONS AND ACCOUNTING PRINCIPLES

 

1.1          Certain Defined Terms.  As used in this Agreement and unless
otherwise expressly indicated, the following terms shall have the following
meanings:

 

“Accounting Standards” means the accounting standards made or in force under the
Corporations Act 2001 (Cth), and if any matter is not covered by those
accounting standards, generally accepted Australian accounting principles.

 

“Affiliate” means, with respect to a Person, (i) any partner, director, ten
percent (10%) or more shareholder, manager, member, managing agent, director,
officer or employee of that Person or that Person’s Affiliates; and (ii) any
other Person (A) that directly or indirectly through one or more intermediaries,
controls or is controlled by, or is under common control with, that Person;
(B) that directly or indirectly owns or holds (legally or beneficially) ten
percent (10%) or

 

1

--------------------------------------------------------------------------------


 

more of any class of voting stock or partnership, membership or other voting
interest of that Person; or (C) ten percent (10%) or more of the voting stock or
partnership, membership or other voting interest of which is directly or
indirectly owned or held (legally or beneficially) by that Person.

 

“Agreement” has the meaning set forth in the Preamble to this Agreement.

 

“Anatolia Disclosure Letter” has the meaning given in the Scheme Implementation
Agreement.

 

“Anatolia Due Diligence Materials” has the meaning given in the Scheme
Implementation Agreement.

 

“Applicable Interest Rate” means the Interest Rate or the Default Rate, as
applicable.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“Bankruptcy Laws” shall mean the Bankruptcy Code or the Australian equivalent
and all other Governmental Requirements pertaining or applicable to bankruptcy,
insolvency, debtor relief, debtor protection, liquidation, reorganization,
winding up, arrangement, receivership, administration, moratorium, assignment
for the benefit of creditors or other similar laws applicable in the United
States, Australia or other applicable jurisdictions as in effect from time to
time.

 

“Borrower” has the meaning specified in the Preamble to this Agreement.

 

“Borrower Securities” means securities or instruments granted by the Borrower
that confer upon their holder the right (whether conditional or not) to acquire
by way of issue one or more Shares or other equity interest in the Borrower,
including any options and performance shares.

 

“Budget” means the detailed budget for the exploration, development, management
and operation of the Borrower using the proceeds of the Loan and other available
funds, as well as to all other general, administrative and others costs and
expenses of the Borrower, as such budget is updated, revised and amended from
time to time in accordance with the terms hereof; the current Budget in effect
as of the date hereof, which has been approved by the Board of Directors of the
Borrower, is attached hereto as Exhibit A.

 

“Business Day” means a day, other than a Saturday or Sunday or statutory
holiday, on which banks in Denver, Colorado are open for business.

 

“Change of Control” means: (i) the acquisition of the Borrower by another entity
by means of any transaction or series of related transactions to which the
Borrower and/or its stockholders is party (including, without limitation, any
stock acquisition, scheme of arrangement, reorganization, merger or
consolidation but excluding any sale of stock by the Borrower for
capital-raising purposes) other than a transaction or series of transactions in
which the holders of the voting securities of the Borrower outstanding
immediately prior to such

 

2

--------------------------------------------------------------------------------


 

transaction or series of transactions continue to retain (either by such voting
securities remaining outstanding or by such voting securities being converted
into voting securities of the surviving entity), as a result of shares in the
Borrower held by such holders prior to such transaction, at least 75% of the
total voting power represented by the voting securities of the Borrower or such
surviving entity outstanding immediately after such transaction or series of
transactions; or (ii) a sale, lease, exclusive license or other conveyance of
all or substantially all of the assets of the Borrower.  For the avoidance of
doubt, a Change of Control includes a change of control that will occur on
completion of the Proposed Transaction.

 

“Closing Date” has the meaning set forth in the Preamble to this Agreement.

 

“Commitment” means, collectively, the Tranche One Commitment and the Tranche Two
Commitment, in the aggregate amount of Two Million Australian Dollars
(A$2,000,000).

 

“Conversion Amount” has the meaning specified in Section 8.2(a).

 

“Conversion Effective Date” means (i) the date a Change of Control occurs,
(ii) if the Shareholder Approval is not received, the date of such related
shareholder meeting, and (iii) December 30, 2015.

 

“Conversion Notice” has the meaning specified in Section 8.2(a).

 

“Conversion Period” means the period of time beginning on the Conversion
Effective Date and ending on the Scheduled Maturity Date.

 

“Conversion Price” means A$0.08 per Share.

 

“Conversion Provisions” means the terms and conditions pursuant to which the
Lender may elect to exercise its Conversion Rights as provided in Article 8
hereof, and to receive payment in Shares.

 

“Conversion Rights” has the meaning specified in Section 8.2(a).

 

“Conversion Shares” has the meaning specified in Section 8.1.

 

“Corporations Act” means the Corporations Act 2001 (Cth) of Australia.

 

“Date of Default” has the meaning specified in Section 9.2(a).

 

“Default” means any Event of Default or any condition or event which, after
notice or lapse of time or both, would constitute an Event of Default.

 

“Default Rate” means the interest rate applicable to the Loan during periods
when any amounts payable by the Borrower, whether as principal repayments,
interest payments, expenses payments or other amounts, are due and payable but
unpaid by the Borrower, which interest rate shall be at a rate per annum equal
to the Interest Rate plus six percent (6%).

 

“Directed Advance” has the meaning specified in Section 3.5.

 

3

--------------------------------------------------------------------------------


 

“Dispute” has the meaning specified in Schedule 10.8.

 

“Dollars” and the symbol “A$” or the symbol “$” each mean dollars in lawful
currency of Australia.

 

“Environmental Laws” means Governmental Requirements relating to pollution or
protection of the environment, including Governmental Requirements relating to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes which are applicable to the Borrower or
any Subsidiary thereof, or the activities of and properties or assets owned,
controlled or managed by the Borrower or any Subsidiary thereof.

 

“Event of Default” has the meaning set forth in Section 9.1.

 

“Excluded Shareholder” shall have the meaning set forth in the Scheme
Implementation Agreement.

 

“Excluded Taxes” means, with respect to the Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
income or franchise Taxes imposed on (or measured by) the taxable income of the
Lender or such recipient, as the case may be, or capital Taxes imposed on (or
measured by) the taxable capital of the Lender or such recipient, in each case
by the jurisdiction under the applicable law of which such recipient is
organized or in which its principal office is located or which exercises valid
taxation jurisdiction over such recipient, but for greater certainty, Excluded
Taxes do not include withholding taxes imposed on the Lender or any such
recipient in respect of payments or deliveries hereunder.

 

“Expropriation Event” means the appropriation, confiscation, expropriation,
cancellation, seizure or nationalization (by Governmental Requirement,
intervention, court order, condemnation, exercise of eminent domain or other
action or form of taking) of ownership or control of the Borrower or any of its
Subsidiaries or of any material project or property or any substantial portion
thereof, or any substantial portion of the rights related thereto, or any
substantial portion of the economic value thereof, or which prevents or
materially interferes with the ability of a Person to own or operate the
property or business subject to such action, including by the imposition of any
Tax, fee, charge or royalty.

 

“External Administrator” means an administrator, controller or managing
controller (each as defined in the Corporations Act), trustee, provisional
liquidator, liquidator or any other person (however described) holding or
appointed to an analogous office or acting or purporting to act in an analogous
capacity.

 

“Governmental Authority” means the government of any nation and any state,
provincial, territorial, divisional, county, regional, city and other political
subdivision thereof, any tribal, aboriginal or native government or corporation,
and any union or commonwealth of multiple countries, such as the European Union,
in each case in which any property of the Borrower is

 

4

--------------------------------------------------------------------------------


 

located or which exercises valid jurisdiction over any such property or the
Borrower, or in which the Borrower conducts business or is otherwise present,
and any entity, court, arbitrator or board of arbitrators, agency, department,
commission, board, bureau, regulatory authority or instrumentality of any of
them exercising executive, legislative, judicial, regulatory or administrative
functions that exercises jurisdiction over the Borrower or its properties or
assets, and any securities exchange or securities regulatory authority to which
the Borrower is subject.

 

“Governmental Requirement” means any law, statute, code, ordinance, treaty,
order, rule, regulation, judgment, ruling, decree, injunction, franchise,
permit, certificate, license, authorization, approval or other direction or
requirement (including Environmental Laws, energy regulations, occupational,
safety and health standards or controls, taxation laws and Securities Laws) of
any Governmental Authority.

 

“Indebtedness” means, for any Person, without duplication, all indebtedness and
liabilities of such Person determined in accordance with the Accounting
Standards.

 

“Indemnified Party” has the meaning specified in Section 10.5.

 

“Interest Payment Date” means (i) the first Business Day following each
Quarterly Date beginning September 30, 2015 and (ii) the Maturity Date.

 

“Interest Rate” means twelve percent (12%) per annum.

 

“Interest Shares” has the meaning specified in Section 3.1(b).

 

“Lender” has the meaning set forth in the Preamble to this Agreement.

 

“Lien” means any mortgage, deed of trust, debenture, lien, pledge, charge,
security interest, ‘security interest’ as defined in the PPS Law, hypothecation,
indenture, preferential right, assignment, option, production payment or other
lien, encumbrance or collateral security Instrument in, on or to, any property
or asset; or, the title of any vendor, lessor, lender or other secured party to,
or interest or title of any Person under, any conditional sale or other title
retention agreement, capital lease or other agreement with respect to any
property or asset; or, the signing of any mortgage, deed of trust, pledge,
charge, security agreement, hypothecation, indenture, assignment or similar
instrument, or the signing or filing of a financing statement, personal property
security act filing or other similar instrument, which names such Person as
debtor, or the signing of any security agreement or other similar instrument
authorizing any other party as the secured party thereunder to file any
financing statement, personal property security act filing or other similar
instrument.  A Person shall be deemed to be the owner of any assets that it has
placed in trust for the benefit of the holders of its indebtedness, which
indebtedness is deemed to be extinguished under the Accounting Standards but for
which such Person remains legally liable, and such trust shall be deemed to be a
Lien.

 

“Liquidation” means:

 

(a)           a winding up, dissolution, liquidation, provisional liquidation,
administration, bankruptcy or other proceeding for which an External
Administrator is appointed, or an analogous or equivalent event or proceeding in
any jurisdiction; or

 

5

--------------------------------------------------------------------------------


 

(b)           an arrangement, moratorium, assignment or composition with or for
the benefit of creditors or any class or group of them.

 

“Loan” means, individually or collectively, all loans made to the Borrower
pursuant to this Agreement up to the full outstanding principal amount owing to
the Lender pursuant to this Agreement, in the maximum cumulative amount of up to
Two Million Australian Dollars (A$2,000,000), consisting of the Tranche One
Commitment and the Tranche Two Commitment, as further described herein.

 

“Loan Documents” means this Agreement, any Promissory Note, the Specific
Security Deed, each draw request, and each other instrument executed by the
Borrower, or a Subsidiary of the Borrower, and delivered to the Lender in
connection with this Agreement or any of the foregoing instruments, whether or
not specifically identified in this clause, as any of the foregoing may be
amended, modified, supplemented, extended, revised or restated from time to time
in accordance with their respective terms.

 

“Losses” has the meaning specified in Section 10.5.

 

“Market Price” means an amount equal to the VWAP for the Shares for the twenty
(20) Trading Days immediately preceding any date of determination.

 

“Material Adverse Effect” means, with respect to any Person, an effect,
resulting from any event or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which:

 

(a)           is materially adverse to the consolidated business, assets,
revenues, financial condition, operations or prospects of such Person; or

 

(b)           is materially adverse to the ability of such Person to make any
payment or perform any other material obligation required under this Agreement
or any other Loan Document.

 

“Maturity Date” means the first to occur of (a) if the Shareholder Approval is
not obtained, the date that is four (4) months after the related Borrower
shareholder meeting date, or (b) the Scheduled Maturity Date, or (c) the date
that is four (4) months after the termination date of the Scheme Implementation
Agreement, or (d) any date on which the Loan is accelerated by reason of an
Event of Default pursuant to Section 10.2; provided that, with respect to this
clause (d), the Lender will not accelerate the Loan due to an Event of Default
(other than an Event of Default specified in Sections Section 9.1(e) or (k))
until the date that is four (4) months after the occurrence of such Event of
Default.

 

“Notice of Dispute” has the meaning set forth in Schedule 10.8.

 

“Obligations” means all duties, covenants, agreements, liabilities,
indebtedness, indemnifications and obligations of the Borrower with respect to
the repayment, payment or performance of all Indebtedness, liabilities and
obligations (monetary or otherwise) of the Borrower, each Subsidiary of the
Borrower, whenever arising, whether primary, secondary, direct, contingent,
fixed or otherwise, and whether joint, several, or joint and several,
established

 

6

--------------------------------------------------------------------------------


 

by or arising under or in connection with this Agreement or any other Loan
Document, including, in each case, the payment of principal, interest, fees,
expenses, reimbursements and indemnification obligations.

 

“Other Taxes” has the meaning specified in Section 3.6(b).

 

“Permitted Liens” means those Liens permitted by Section 7.2.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint venture, limited liability company or other entity, or a
Governmental Authority.

 

“Personal Property Securities Register” means the register established under
section 147 of the PPSA.

 

“PPS Law” means:

 

(a)           the PPSA and any regulation made at any time under the PPSA,
including the PPS Regulations (each as amended from time to time); and

 

(b)           any amendment made at any time to any other legislation as a
consequence of a law or regulation referred to in paragraph (a).

 

“PPS Regulations” means the Personal Property Securities Regulations 2010 (Cth)
of Australia.

 

“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.

 

“Promissory Note” means the senior, secured promissory note made by the Borrower
payable to the order of the Lender in the principal amount of up to Two Million
Australian Dollars (A$2,000,000), as such promissory note may be amended,
modified, supplemented, extended, renewed, restated or replaced from time to
time.

 

“Proposed Transaction” means the proposed acquisition by the Lender, in
accordance with the terms and conditions of the Scheme Implementation Agreement,
of all of the Shares (other than any Shares held by an Excluded Shareholder),
and the proposed acquisition by the Lender or cancellation of all of the
Borrower Securities, through the implementation of the schemes described in the
Scheme Implementation Agreement.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31 of
each fiscal year.

 

“Repayment Date” has the meaning specified in Section 3.2(c).

 

“Scheduled Maturity Date” means December 31, 2015.

 

“Scheme Implementation Agreement” means that certain Scheme Implementation
Agreement, dated as of June 3, 2015, between the Borrower and the Lender.

 

7

--------------------------------------------------------------------------------


 

“Securities Laws” means all Governmental Requirements applicable to equity
interests and the issuance of equity interests and the respective rules and
regulations applicable thereto together with all binding policy statements,
national instruments, orders, blanket rulings, mandatory guidelines and other
applicable regulatory acts and instruments, together with all regulations,
policies, rules or requirements imposed by any applicable securities exchange,
trading platform or other Person.

 

“Shareholder Approval” means the requisite approval of the Share Scheme, Option
Scheme and Performance Share Scheme (as such terms are defined in the Scheme
Implementation Agreement) by the Borrower’s shareholders, optionholders and
performance shareholders, respectively, at the applicable Scheme Meeting (as
such term is defined in the Scheme Implementation Agreement).\

 

“Shares” means the issued fully paid ordinary shares in the capital of the
Borrower.

 

“Specific Security Deed” means the Specific Security Deed (marketable
securities) given by the Borrower for the benefit of the Lender, with respect to
the shares of Anatolia Uranium Pty Ltd directly owned by the Borrower.

 

“Subsidiary” means, in respect of any Person at any date, any corporation,
company, limited liability company, association, joint venture or other business
entity of which securities, membership interests or other ownership interests
representing fifty percent (50%) or more of the voting power of all equity
interests are owned or held, directly or indirectly, by such Person.

 

“Taxes” has the meaning specified in Section 3.6(a).

 

“Trading Day” means a day on which the Australian Securities Exchange or such
other public stock exchange on which the Shares are principally traded is open
and on which Shares are traded.

 

“Tranche” means, individually and collectively, each tranche of the Loan,
including the Tranche One Commitment and the Tranche Two Commitment.

 

“Tranche One Commitment” means One Million Dollars (A$1,000,000).

 

“Tranche One Commitment Period” means the period of time beginning on the
Closing Date to, but not including, September 15, 2015.

 

“Tranche Two Commitment” means One Million Dollars (A$1,000,000).

 

“Tranche Two Commitment Period” means from the period from September 15, 2015 to
the Scheduled Maturity Date.

 

“VWAP” means Volume-Weighted Average Price, being the price per Share calculated
by dividing (x) an amount equal to the total value of Shares traded during a
particular time period, by (y) an amount equal to the total volume of Shares
traded over that particular time period, which shall be based on the price and
volume quotes provided by the Australian Securities Exchange or such other
applicable public stock exchange and published by

 

8

--------------------------------------------------------------------------------


 

Bloomberg, which amount shall be calculated by the Lender and deemed to be
accurate absent manifest error.

 

1.2          Accounting Principles.  All accounting terms not otherwise defined
herein shall be construed, all financial computations required under this
Agreement shall be made, and all financial information required under this
Agreement shall be prepared, in accordance with the Accounting Standards applied
on a basis consistent with the financial statements referred to in
Section 5.1(f) except as specifically provided herein.

 

1.3          Other Definitional Provisions; Date and Time References.

 

(a)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           The word “including” means “including without limitation” or
“including, but not limited to,” and does not create or denote a limitation.

 

(d)           Unless otherwise expressly indicated, each reference to a time or
date in any Loan Document shall be to the date and time in Denver, Colorado,
United States of America.

 

(e)           Any calculation to be made under this Agreement shall be, in all
instances, calculated by the Lender, acting in good faith, by reference to the
terms, conditions and formulas described in this Agreement, and each such
calculation shall be deemed controlling and final, absent manifest error.

 

1.4          Australian provisions.

 

(a)           A reference to an event where the Borrower “generally shall not,
or shall be unable to, or shall admit in writing its inability to, pay its debts
as they become due” will be deemed to occur to the extent that any of the
following occurs in respect of the Borrower:

 

(i)            it becomes insolvent within the meaning of section 95A, or is
taken to have failed to comply with a statutory demand under section 459F(1), or
must be presumed by a court to be insolvent under section 459C(2), or is the
subject of a circumstance specified in section 461 (whether or not an
application to court has been made under that section) or, if the person is a
Part 5.7 body, is taken to be unable to pay its debts under section 585, of the
Corporations Act;

 

(ii)           except with the Lender’s consent it is the subject of a
Liquidation, or an order or an application is made for its Liquidation, or an
effective resolution is passed or meeting summoned or convened to consider a
resolution for its Liquidation;

 

9

--------------------------------------------------------------------------------


 

(iii)          an External Administrator is appointed to it or any of its assets
or a step is taken to do so or its Affiliate requests such an appointment;

 

(iv)          a step is taken under section 601AA, 601AB or 601AC of the
Corporations Act to cancel its registration;

 

(v)           an analogous or equivalent event to any listed above occurs in any
jurisdiction; or

 

(vi)          it stops or suspends payment to all or a class of creditors
generally; and

 

(b)           The parties acknowledge the principles that a court of Australia
may:

 

(i)            not give effect to a choice of law to govern a Loan Document in
all circumstances, including without limitation in the case of a choice of law
in connection with Part 7.2 of the PPSA which provides that the validity,
perfection, and effect of perfection or non-perfection of a security interest in
relation to personal property is in certain circumstances governed by Australian
law, and in other circumstances governed by the law of another jurisdiction; and

 

(ii)           recognise and enforce a judgment obtained in relation to a Loan
Document in certain foreign jurisdictions specified under regulations only if
the requirements of the Foreign Judgments Act 1991 (Cth) of Australia are met
and in relation to judgments obtained in other jurisdictions any enforcement
would require application to be made to a court in Australia to request that the
judgment to be enforced based on common law principles.

 

ARTICLE 2

 

COMMITMENT; USE OF PROCEEDS; FEES; FUTURE EQUITY FINANCINGS

 

2.1          Commitment.  Subject to all of the terms and conditions of this
Agreement and subject to the satisfaction of the applicable conditions precedent
set forth herein, the Lender agrees to advance the Loan to the Borrower as
follows:

 

(a)           Tranche One Commitment.  During the Tranche One Commitment Period,
(i) subject to satisfaction of the conditions precedent set forth in Article 4,
the Lender agrees to advance the Tranche One Commitment to the Borrower in one
or multiple advances beginning on the Closing Date and on the 15th of each month
thereafter as requested by the Borrower in accordance with the Budget.  The
obligation of the Lender to advance any portion of the Tranche One Commitment
shall terminate on the last day of the Tranche One Commitment Period.

 

(b)           Tranche Two Commitment.  During the Tranche Two Commitment Period,
subject to satisfaction of the conditions precedent set forth in Article 4, the
Lender agrees to advance the Tranche Two Commitment to the Borrower in one or
multiple advances beginning on September 15, 2015 and on the 15th of each month
thereafter as requested by the

 

10

--------------------------------------------------------------------------------


 

Borrower in accordance with the Budget.  The obligation of the Lender to advance
the Tranche Two Commitment shall terminate on the last day of the Tranche Two
Commitment Period.

 

2.2          Borrowing Procedure and Funding.

 

(a)           The Borrower shall submit a written draw request by the 15th day
of the month preceding the month for which the requested funds are budgeted
(e.g., in the case of a funds requested for expenditures in September, the
Borrower shall submit the draw request by no later than 15 August) other than in
respect of the first draw down request (where a written draw request may be
given on the Closing Date in respect of funds budgeted for the next calendar
month commencing after the Closing Date).  The draw request shall be signed by
the Borrower, shall be irrevocable and shall specify: (i) that a Loan is
requested by the Borrower, identifying the Tranche that is being requested,
(ii) the Loan is in accordance with the Budget, and (iii) such other information
and certifications as the Lender shall otherwise have reasonably requested. In
addition, each draw request shall be accompanied by a written certification from
an executive officer of the Borrower that, as of the date of the draw request,
(x) all representations and warranties contained in Article 5 of this Agreement
continue to be true and correct, (y) no Event of Default has occurred or is
continuing hereunder, and (z) the Borrower continues to be in compliance in all
respects with all other terms, covenants and conditions contained in the Loan
Documents.

 

(b)           Subject to the satisfaction of the applicable conditions precedent
set forth in Article 4, the Lender shall disburse the proceeds of each Tranche
of the Loan by the 25th day of the month preceding the month for which the
requested funds are budgeted, in the amount set forth in the applicable draw
request, by wire transfer of funds to an account designated by the Borrower.

 

(c)           Any part of the Loan that has been repaid by the Borrower may not
be re-borrowed and shall not be re-advanced to the Borrower (except by the
Lender in its sole discretion as a Directed Advance pursuant to Section 3.5).

 

2.3          Convertible Loan.  During the Conversion Period, all or any portion
of the Commitment, whether or not outstanding, may be converted into a
convertible loan at the discretion of the Lender subject to the Conversion
Provisions, on the terms and conditions applicable to a convertible loan set
forth herein, without any further action or the delivery of any instrument,
effective on and as of the Conversion Date.  During the Conversion Period, any
portion of the Commitment advanced as a Loan shall be advanced as a convertible
loan and the Loan will be convertible into Shares in accordance with the
Conversion Provisions.

 

2.4          Repayment.  The principal amount of the Loan, together with
interest thereon and all fees, costs and other amounts then owing, shall be due
and payable in full on the Maturity Date.  The Borrower covenants and agrees to
repay the Loan, together with interest thereon, in accordance with the terms of
this Agreement.  Any part of the Loan that has been repaid by the Borrower may
not be re-borrowed and shall not be re-advanced to the Borrower (except by the
Lender in its sole discretion as a Directed Advance pursuant to Section 3.5).

 

11

--------------------------------------------------------------------------------


 

2.5          Use of Proceeds.  The Borrower will utilize the Loan solely for
critical project costs for the Temrezli and Sefaatli projects and for general
and administrative costs in accordance with, and as specified in, the Budget. 
Under no circumstances, unless with prior written consent of the Lender, shall
any portion of the Loan advances be used to pay employee or consultant bonuses.

 

2.6          Anti-Dilution Rights.

 

(a)           The Conversion Price and all Shares to be delivered to the Lender
hereunder, whether as Interest Shares, Conversion Shares or otherwise, shall be
adjusted to prevent dilution and to reflect any changes in the Borrower’s
capital structure that may occur prior to issuance of Shares to the Lender, in
each case, as described in clause (b) below.

 

(b)           In the event that Borrower shall at any time after the Closing
Date (A) issue any equity interests of the Borrower at a price per Share less
than the Conversion Price, (B) declare a dividend on the Shares payable in
Shares, (C) subdivide or split the outstanding Shares, (D) combine or
consolidate the outstanding Shares into a smaller number of Shares through a
reverse stock split or otherwise, or (E) issue any shares of its capital stock
in a reclassification of the Shares (including any such reclassification in
connection with a consolidation or merger in which the Borrower is the
continuing or surviving corporation), (1) if the record date for such dividend
or the effective date of such subdivision, split, combination, consolidation or
reclassification shall occur during the 20 Trading Days preceding any date of
determination of Market Price, the VWAP for any Trading Days before such record
date or effective date shall be proportionately adjusted as if such dividend,
subdivision, split, combination, consolidation or reclassification had occurred
before such Trading Day, (2) the number and kind of Shares or capital stock, as
the case may be, issuable on the record date for such dividend or the effective
date of such subdivision, split, combination, consolidation or reclassification
shall be proportionately adjusted so that the Lender after such time shall be
entitled to receive the aggregate number and kind of Shares or capital stock, as
the case may be, which, if the Shares issuable under the Agreement were issued
immediately prior to such date and at a time when the ordinary shares transfer
books of the Borrower were open, the Lender would have owned upon such issuance
and been entitled to receive by virtue of such dividend, subdivision, split,
combination, consolidation or reclassification, and (3) the Conversion Price
shall be proportionately adjusted by the Lender on the effective date of such
subdivision, split, combination, consolidation, issuance or sale to reflect the
effect of such subdivision, split, combination, consolidation, issuance or
sale.  If any event of the type contemplated by the provisions of this
Section 2.6 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features) occurs, then the Lender shall make
an appropriate adjustment in the Conversion Price and/or the Market Price, as
the case may be, and the number of Shares issuable as Interest Shares,
Conversion Shares or otherwise shall be adjusted so as to protect the rights of
the Lender in a manner consistent with the provisions of this Section 2.6.

 

2.7          Change of Control.  If a Change of Control occurs at any time while
the Loan is outstanding, upon the election of the Lender, either (i) the Lender
will have all principal and accrued but unpaid interest under the Loan repaid in
full in accordance with Section 2.4 above, or (ii) all principal,

 

12

--------------------------------------------------------------------------------


 

together with all accrued and unpaid interest under the Loan, shall be converted
immediately prior to the Change of Control into Shares at the Conversion Price
in accordance with the Conversion Provisions.

 

2.8          No Fees or Commissions.  Neither the Borrower nor the Lender has
incurred, nor will they incur, directly or indirectly any liability for
brokerage or finder’s fees or agent’s commissions or any similar charges or fees
in connection with this Agreement or the issuance of any Shares to the Lender
contemplated hereby.

 

ARTICLE 3

 

PROCEDURE AND PAYMENT

 

3.1          Interest.

 

(a)           General.  Interest on the Loan shall accrue and shall be payable
by the Borrower at the Applicable Interest Rate, as further described below.  On
each Interest Payment Date, the Borrower shall pay interest on the outstanding
principal amount of the Loan with respect to each quarterly period ending on the
Quarterly Date immediately prior to such Interest Payment Date at a rate of
interest per annum equal to the Applicable Interest Rate based on a 360-day
year.  Accrued but unpaid interest shall be payable in full on the Maturity
Date.

 

(i)            Interest Rate.  Interest on the Loan shall accrue and shall be
payable by the Borrower at the Interest Rate.

 

(ii)           Default Interest.  Interest on the Loan shall accrue and shall be
payable by the Borrower at the Default Rate during all periods when an Event of
Default has occurred and remains outstanding.  Interest accruing at the Default
Rate shall be payable on demand in immediately available funds in Australian
Dollars.

 

(b)           Payment of Interest by Delivery of Shares.  The Borrower shall pay
interest on the Loan by delivery of Shares (the “Interest Shares”) valued at the
Market Price to the Lender on each Interest Payment Date.  At the option of the
Lender in its sole discretion, as evidenced by a written notice thereof
delivered to the Borrower within three (3) Business Days prior to each Quarterly
Date immediately prior to such Interest Payment Date, the Borrower shall pay
interest on the Loan in Australian Dollars.  The number of Interest Shares which
are required to be delivered by the Borrower to the Lender in satisfaction of
any interest payment payable by the delivery of Interest Shares shall be
determined by the Lender by dividing (i) the Dollar amount of the interest on
the Loan which is due as of the Quarterly Date immediately prior to such
Interest Payment Date, by (ii) the Market Price on such Quarterly Date
immediately prior to such Interest Payment Date.  Payment of interest shall be
deemed satisfied upon delivery to the Lender of the interest then due:  (x) in
Australian Dollars or (y) by the applicable number of Interest Shares, as
directed by the Lender, in either case, on or prior to the applicable Interest
Payment Date.  If the Lender elects to receive Interest Shares in satisfaction
of the payment of interest for any period of time and the Borrower needs
shareholder approval to issue such Shares, then delivery of such Interest Shares
shall be deferred until after applicable shareholder approval and shall be
delivered to the Lender by no later than the fifth (5th) Business Day following
such shareholder approval meeting; provided, that if the shareholders of the
Borrower fail to approve

 

13

--------------------------------------------------------------------------------


 

such Shares, then such interest shall be immediately due and payable in
immediately available funds.

 

(c)           Fractional Interests.  The Borrower shall not be required to issue
fractional Interest Shares upon payment of interest on the Loan in Interest
Shares.  If any fraction of a Share would, except for the provisions of this
Section 3.1(c), be issuable upon payment of interest on the Loan in Interest
Shares (or specified portion thereof), the Borrower shall issue to the Lender
one (1) share for a fraction of an Interest Share greater than or equal to 0.50
and shall issue zero (0) shares for a fraction of an Interest Share less than
0.50.

 

3.2          Repayment of the Loan.

 

(a)           Principal Repayment.  The Loan shall be due and payable in full on
the Maturity Date. The Borrower will repay the Loan, together with accrued
interest on such repaid amount, in full upon the Maturity Date.

 

(b)           Voluntary Prepayment.  Upon not less than five (5) Business Days’
prior written notice to the Lender, the Borrower may at any time prepay all of
the Loan (but not less than the entire outstanding amount of the Loan) without
penalty.  Upon the giving of notice of prepayment, which shall be irrevocable,
the prepayment, together with all interest accrued through the prepayment date,
shall be due and payable on the date set forth therein.  Amounts prepaid by the
Borrower may not be re-borrowed by the Borrower (except, at the option of the
Lender, as a Directed Advance made by the Lender pursuant to Section 3.5).

 

(c)           Payment of Interest by Delivery of Shares.  The Borrower shall pay
interest accrued through such repayment date or prepayment date in Interest
Shares.  At the option of the Lender in its sole discretion, as evidenced by a
written notice thereof delivered to the Borrower within three (3) Business Days
prior to the date for repayment or prepayment set forth respectively in Sections
3.2(a) or 3.2(b) above (the “Repayment Date”), the Borrower shall pay interest
associated with such repayment or prepayment in Australian Dollars.  The number
of Interest Shares which are required to be delivered by the Borrower to the
Lender in satisfaction of any interest payment payable by the delivery of
Interest Shares shall be determined by the Lender by dividing (i) the Dollar
amount of the interest on the portion of the Loan which is to be repaid or
prepaid, by (ii) the Market Price as of the date immediately prior to the
Repayment Date.  Payment of interest shall be deemed satisfied upon delivery to
the Lender of the interest then due: (x) in Australian Dollars on or prior to
the Repayment Date or (y) by the applicable number of Interest Shares on or
prior to the Repayment Date, in each case in the form directed by the Lender.

 

3.3          Priority of Payments.  All payments made by the Borrower shall be
applied first to any amounts (other than principal or interest) then payable by
the Borrower hereunder or under any other Loan Documents, then to accrued and
unpaid interest on the Loan so paid, then to the principal amount of the Loan.

 

3.4          Payments and Computations.  Except as otherwise expressly provided
in this Agreement, payments by the Borrower pursuant to this Agreement or any
other Loan Document, whether in respect of the Loan, interest or otherwise
(other than interest or fee payments made by

 

14

--------------------------------------------------------------------------------


 

delivery of Shares), shall be made by the Borrower to the Lender not later than
12:00 noon (Denver, Colorado time) on the date due by delivery of Australian
Dollars in immediately available funds to such account designated from time to
time by notice from the Lender to the Borrower in writing at least two
(2) Business Days before any such due date.  Except as otherwise expressly
provided in this Agreement, payments by the Borrower pursuant to this Agreement
or any other Loan Document of interest, fees or other amounts in Shares shall be
made by the Borrower to the Lender not later than 12:00 noon (Denver, Colorado
time) on the date due by delivery of one or more duly authorized and issued
Share certificates evidencing the number of Shares then due, issued in the name
of the Lender or such Affiliate of the Lender as designated by the Lender in
writing.  All payments under this Agreement to be made by the delivery of Shares
shall be made by the delivery of Shares.  All decisions with respect to the
payment of interest, fees or other amounts under this Agreement by either
(i) the delivery of Shares, or (ii) the payment of immediately available funds,
shall be made by the Lender in its sole discretion.  All payments hereunder,
whether by delivery of Shares or of Australian Dollars, shall be made by the
Borrower without set off, deduction, withholding or counterclaim not later than
on the date when due.  Any payments received hereunder after the time and date
specified in this Section 3.4 shall be deemed to have been received by the
Lender on the next following Business Day.  All interest shall be computed on
the basis of the actual number of days (including the first day but excluding
the last day) occurring during the period for which such interest is payable
over a year comprised of three hundred sixty (360) days.  Whenever any payment
to be made hereunder shall otherwise be due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest, if any, in connection
with such payment.

 

3.5          Directed Advances(a)         .  At any time during the Conversion
Period, if the Borrower has repaid the Loan, the Lender, in its sole discretion,
has the right and option, but shall have no obligation, to cause a re-advance (a
“Directed Advance”) of such repaid amount, or any portion thereof, to be made to
the Borrower for the purpose of allowing the Lender to convert such Loan
provided to the Borrower pursuant to a Directed Advance into Conversion Shares
in accordance with the Conversion Provision.  Directed Advances shall be
evidenced by the Lender’s delivery of notice in writing to the Borrower, such
notice to be delivered to the Borrower at least ten (10) Business Days prior to
the date on which the Directed Advance referred to therein is made and the
related conversion into Conversion Shares takes place.  The Lender may make a
Directed Advance at any time during the Conversion Period if the Borrower has
repaid the Loan during the Conversion Period, and this Section 3.5 shall remain
in force and effect in accordance with its terms until the Scheduled Maturity
Date, notwithstanding full and final payment and performance of the
Obligations.  Any Loan received by the Borrower pursuant to a Directed Advance
shall be immediately converted into Conversion Shares pursuant to the Conversion
Provisions and such Loan shall be deemed repaid upon delivery to the Lender of
the appropriate number of Conversion Shares in satisfaction of such Directed
Advance, as calculated in accordance with the Conversion Provisions.

 

3.6          Taxes.

 

(a)           General.  Any and all payments and the delivery of any and all
certificates, Shares, securities or other property or consideration by the
Borrower hereunder shall be made in full, free and clear of and without
deduction or withholding for any and all present or future

 

15

--------------------------------------------------------------------------------


 

taxes, levies, duties, imposts, assessments, deductions, charges, withholdings
or other similar amounts, and all liabilities with respect thereto imposed on
the Borrower, other than Excluded Taxes (all such non-excluded taxes, levies,
duties, imposts, assessments, deductions, charges, withholdings and liabilities
being hereinafter referred to as “Taxes”).  If the Borrower shall be required by
law to deduct or withhold any Taxes from or in respect of any such payment,
certificate, Share, security or other property or consideration payable or
deliverable hereunder to the Lender, (i) the sum payable and the certificates,
Shares, securities and other property or consideration so deliverable shall,
subject to applicable law, be increased as may be necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums, certificates, Shares, securities and other
property or consideration payable or deliverable under this Section 3.6) the
Lender receives an amount and certificates, Shares, securities and other
property or consideration as the case may be equal to the amount and
certificates, Shares, securities and other property or consideration it would
have received had no such deductions or withholdings been made, (ii) the
Borrower shall make such deductions or withholdings and (iii) the Borrower shall
pay the full amount required to be deducted or withheld to the relevant taxation
authority or other authority in accordance with applicable law and within the
time for payment prescribed by applicable law.  If the Lender receives a credit
against Excluded Taxes for any amounts deducted or withheld, the Lender shall
deliver to the Borrower the amount of such credit.

 

(b)           Other Taxes.  In addition, the Borrower agrees to pay any present
or future stamp, sales, use or documentary taxes or any other excise or property
taxes, charges, duties or similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement, any of the Loan Documents, or any instrument
contemplated thereby (hereinafter referred to as “Other Taxes”), other than
Excluded Taxes.

 

(c)           Tax Indemnity.  The Borrower hereby indemnifies the Lender for,
and agrees to hold the Lender harmless from, the full amount of all Taxes and
Other Taxes payable by the Lender (other than Excluded Taxes) and any liability,
cost or amount (including penalties, interest and expenses) arising therefrom or
with respect thereto.

 

(d)           Payment of Taxes.  Within thirty (30) days after the date required
for payment of any Taxes or Other Taxes required to be deducted or withheld by
the Borrower in respect of any payment or delivery to the Lender, the Borrower
will furnish to the Lender a form of evidence of payment thereof acceptable to
the Lender in its sole discretion, acting reasonably.

 

(e)           Survival.  Without prejudice to the survival of any other
agreement hereunder, the agreements and obligations contained in this
Section 3.6 shall survive the payment in full of the Loan, interest thereon and
any other amounts due hereunder.

 

(f)            Further Assurances.  After receipt from the Borrower of each
payment made pursuant to this Section 3.6, the Lender shall, if reasonably
requested by the Borrower and at the Borrower’s cost and expense, submit and
pursue any necessary applications to obtain any refund, credit, allowance,
remission or deduction from income otherwise determined or tax otherwise
payable, to which the Lender may be entitled from the taxation authorities of
any relevant taxing jurisdictions in respect of any payment of Taxes or Other
Taxes referred to in this

 

16

--------------------------------------------------------------------------------


 

Section 3.6.  If any such refund shall be received or due payment of tax reduced
by reason of such refund, credit, allowance, remission or deduction, the Lender
shall, to the extent that it can do so without prejudice to its ability to
retain the amount of such refund, credit, allowance, remission or deduction,
promptly notify the Borrower thereof and account to the Borrower for an amount
equal to the refund received or credit, allowance, remission or deduction given.

 

3.7          Usury.  If any provision of this Agreement would oblige the
Borrower to make any payment of interest or other amount payable to the Lender
in an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by that Lender of “interest” at a “criminal rate” or a
“usurious rate”, then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the Lender of “interest” at a “criminal rate” or a
“usurious rate”, such adjustment to be effected, to the extent necessary (but
only to the extent necessary), as follows: (a) first, by reducing the amount or
rate of interest; and (b) thereafter, by reducing any fees, commissions, costs,
expenses, premiums and other amounts required to be paid to the Lender which
would constitute interest under applicable Governmental Requirements.

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

4.1          Conditions Precedent to this Agreement.  The effectiveness of this
Agreement is subject to satisfaction (or waiver by the Lender in its sole
discretion) of each of the following conditions precedent.

 

(a)           The Lender or its counsel shall have received the following, in
form and substance as shall be satisfactory to the Lender:

 

(i)            this Agreement, duly executed by the Borrower; and

 

(ii)           the Promissory Note, duly executed by the Borrower, payable to
the order of the Lender;

 

(b)           all approvals, consents and authorizations of Governmental
Authorities or other Persons required in connection with this Agreement and the
other Loan Documents, if any, shall have been obtained and remain in effect;

 

(c)           there shall be no pending or threatened (in writing) action or
proceeding before any Governmental Authority against or affecting the Borrower
which could reasonably be expected to have a Material Adverse Effect on the
Borrower;

 

(d)           the Borrower shall have delivered to the Lender a copy of the
current Budget, which has been approved by the Board of Directors of the
Borrower and is in form and substance reasonably satisfactory to the Lender;

 

(e)           the Borrower shall have made all public disclosures (including all
information material to the Borrower) and submitted all applications, reports
and information,

 

17

--------------------------------------------------------------------------------


 

and taken all other actions necessary, to comply fully with applicable
Securities Laws, and the Lender shall have confirmed such compliance to its
satisfaction; and

 

(f)            the Lender shall have received all such other approvals,
opinions, certificates or documents as the Lender may reasonably request.

 

The Borrower’s tender of a draw request shall be deemed to constitute a
representation and warranty by the Borrower as of the date of the Loan that the
conditions precedent in paragraphs (a) through (f) of this Section 4.1 have
been, and remain, satisfied.

 

4.2          Conditions Precedent to All Loans.  The obligation of the Lender to
advance any Tranche hereunder is subject to the satisfaction (or waiver by the
Lender in its sole discretion) of the following conditions precedent on the date
of making such Loan:

 

(a)           The Lender or its counsel shall have received the following, in
form and substance as shall be satisfactory to the Lender:

 

(i)            the Specific Security Deed, duly executed by the Borrower, in
favor of the Lender, together with any other instruments, notarizations thereof,
notices with respect thereto, determined by the Lender, acting reasonably
(including an escrow deed relating to the Borrower’s shares in Anatolia Uranium
Pty Ltd), to be necessary or desirable to establish, maintain and perfect the
Liens established pursuant to the Specific Security Deed;

 

(ii)           to the extent not specifically referenced, each other Loan
Document, duly executed by the Borrower;

 

(iii)          a draw request as described in Section 2.2(a);

 

(iv)          all things (including documents) determined by the Lender to be
necessary or desirable to register each Loan Document in each relevant
jurisdiction and evidence of the registration on the Personal Property
Securities Register of each financing statement (as defined in the PPSA)
required by the Lender to perfect any Lien created under the Loan Documents;

 

(v)           if not already paid, sufficient same day funds to enable the
payment of any Taxes chargeable on the Loan Documents, together with all things
(including documents) necessary to pay those Taxes;

 

(vi)          Share certificates for all issued shares in Anatolia Uranium Pty
Ltd which are subject to the Specific Security Deed together with signed blank
share transfer forms (being blank as to date, transferee and number of shares)
and a certified copy of its share register;

 

(vii)         a certified copy of the constitution of Anatolia Uranium Pty Ltd;
and

 

18

--------------------------------------------------------------------------------


 

(viii)        duly completed and executed discharges and releases, in
registrable form, of any Lien (other than a Permitted Lien) existing over
property and assets the subject of the Specific Security Deed.

 

(b)           The representations and warranties made by the Borrower herein, in
the Specific Security Deed or which are contained in any certificate furnished
at any time under or in connection herewith shall be true and correct on and as
of the date of such Loan as if made on and as of such date, except for
representations and warranties expressly stated to relate to a specific earlier
date;

 

(c)           No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such Loan;

 

(d)           Immediately after giving effect to the making of any Tranche of
the Loan (and the application of the proceeds thereof), the aggregate sum of all
outstanding Tranches shall not exceed the respective Commitments;

 

(e)           There shall not exist any litigation, investigation, bankruptcy or
insolvency, injunction, order or claim affecting or relating to the Borrower or
any of its Subsidiaries, which has had, or could reasonably be expected to have,
a Material Adverse Effect, or which could reasonably be expected to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document, that has not been settled, dismissed, vacated, discharged or
terminated;

 

(f)            The Borrower shall not have suffered a Material Adverse Effect;

 

(g)           The Loan requested is advanced in accordance with the Budget; and

 

(h)           All conditions set forth in Section 2.1 and Section 2.2, including
delivery of an executed written draw request with respect to such Tranche shall
have been, and shall remain, satisfied; the Borrower shall have certified the
satisfaction of all such conditions precedent by its delivery of a draw request.

 

Each request for a Loan shall be deemed to constitute a representation and
warranty by the Borrower as of the date of each draw request that the conditions
precedent applicable thereto have been, and remain, satisfied.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

5.1          Representations and Warranties of the Borrower.  The Borrower, for
itself and on behalf of each of its Subsidiaries, hereby represents and warrants
to the Lender as follows:

 

(a)           Qualification and Organization.  It has all requisite corporate
power and authority to enter into this Agreement and the other Loan Documents to
which it is a party and to carry out the transactions contemplated hereby and
thereby.  It is otherwise duly qualified to do business as a foreign corporation
or other applicable entity in each jurisdiction where the nature

 

19

--------------------------------------------------------------------------------


 

of its business or properties requires such qualification, except where the
failure to obtain such qualification could not reasonably be expected to result
in a Material Adverse Effect. It is properly registered and incorporated as a
corporation and validly exists under the laws of the jurisdiction of its
incorporation.

 

(b)           Authorization; No Conflict.  The execution, delivery and
performance by it of this Agreement and of the other Loan Documents to which it
is a party have been duly authorized by all necessary shareholder and corporate
action on the part of the Borrower or Subsidiary thereof (except for any
shareholder approval that may be required in connection with Conversion
Provisions, which will be obtained in accordance with the terms of this
Agreement) and do not and will not (i) contravene the articles of incorporation
or similar constituent documents of the Borrower or Subsidiary thereof;
(ii) violate any provision of any Governmental Requirement, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to the Borrower or Subsidiary thereof; or (iii) result in, or
require, the creation or imposition of any Lien (other than Liens arising under
the Specific Security Deed) upon or with respect to any of the properties now
owned by the Borrower or any Subsidiary thereof and, to the knowledge of the
Borrower, neither the Borrower nor any Subsidiary thereof is in default in any
material respect under any such Governmental Requirement, writ, judgment,
injunction, decree, determination or award or any such indenture, agreement,
lease or instrument.

 

(c)           Governmental and Other Consents and Approvals.  No authorization
or approval or other action by or consent of, and no notice to or filing or
registration with, any Governmental Authority or any other Person is required
(i) for the due execution and delivery of the Loan Documents, and the incurrence
and due performance of, the financial obligations of the Borrower or any
Subsidiary thereof under this Agreement or any other Loan Document, or
(ii) except for ongoing filings obtained in the ordinary course of the
Borrower’s business, for the due performance of all other Obligations of the
Borrower or any Subsidiary thereof under this Agreement or any other Loan
Document, except for such authorizations, approvals or other actions as have
been obtained or notices or filings as have been made.

 

(d)           Binding Obligations.  This Agreement and each of the other Loan
Documents constitutes a legal, valid and binding obligation of the Borrower
and/or each Subsidiary thereof that is a party thereto, enforceable against the
Borrower or Subsidiary thereof that is a party thereto in accordance with their
respective terms (except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws or equitable principles affecting
enforcement of creditors’ rights generally at the time in effect).

 

(e)           Litigation.  There is no claim, action, lawsuit, proceeding,
arbitration or investigation pending or, to the knowledge of the Borrower,
threatened in writing against or involving the Borrower or any Subsidiary
thereof, which alleges the violation of any Governmental Requirement, or which
questions the validity of this Agreement or any of the other Loan Documents or
any action taken or to be taken pursuant to this Agreement or any of the Loan
Documents which could reasonably be expected to result in a Material Adverse
Effect on the Borrower.

 

(f)            Financial Statements; No Material Adverse Change.  The audited
consolidated balance sheet of the Borrower as of June 30, 2014, and the related
unaudited

 

20

--------------------------------------------------------------------------------


 

consolidated statements of operations and deficits of the Borrower for the
period then ended, and the unaudited consolidated balance sheet of the Borrower
as of December 31, 2014 and the related unaudited statement of operations and
deficits of the Borrower for the period then ended, copies of which have been
furnished to the Lender, fairly present the consolidated financial condition in
all material respects of the Borrower as of such dates and the consolidated
results of the operations of the Borrower for the period ended on such dates,
all in accordance with the Accounting Standards consistently applied.  The
Borrower does not have any material contingent liability or liability for taxes,
long-term leases or unusual forward or long-term commitments which are not
reflected in such financial statements.  Since June 30, 2014, except as
previously disclosed in writing to the Lender, neither the business, operations
or prospects of the Borrower, nor any of its properties or assets, have been
affected by any occurrence or development (whether or not insured against) which
could reasonably be expected to result, either in any case or in the aggregate,
in a Material Adverse Effect on the Borrower.

 

(g)           Information Accurate.  All reports, certificates, status updates
and other information delivered to the Lender are true, accurate and complete in
all material respects.  None of the written information delivered to the Lender
by the Borrower or Subsidiary thereof in connection with this Agreement or the
transactions contemplated hereby or in connection with the business of the
Borrower contains any material misstatement of fact or omits to state a material
fact, and all projections contained in any such information, exhibits or
reports, were based on information which, when delivered, was, to the knowledge
of the Borrower, true and correct in all material respects as of the date
thereof, and to the knowledge of the Borrower all calculations contained in such
projections were accurate in all material respects, and such projections
presented the then-current estimate of the future business, operations and
affairs of the Borrower or Subsidiary thereof and, since the date of the
delivery of such projections, to the knowledge of the Borrower, except as
disclosed in the financial statements delivered pursuant to Section 5.1(f),
there has been no change in the assumptions underlying such projections, or the
basis therefor or the accuracy thereof which has had or could reasonably be
expected to result in a Material Adverse Effect; provided, that with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.  With respect to any information delivered to the Lender
which was prepared by a third party, the Borrower only represents that it does
not have knowledge that such information is inaccurate or incomplete in any
material respect.

 

(h)           Title; Liens.

 

(i)            The Borrower and each Subsidiary thereof has good and marketable
title to its owned real property and has valid rights to its leased property,
free and clear of Liens, except for Permitted Liens;

 

(ii)           All taxes, charges, rates, levies and assessments that, if
unpaid, would create a Lien or charge on any property of the Borrower, have been
paid in full and will be paid in full, in each case prior to delinquency;

 

(iii)          All contractors, subcontractors, agents and other Persons
providing services, materials or labor on or for the benefit of Borrower have
been paid in a timely manner for all work performed or services, goods or labor
provided, on or with respect

 

21

--------------------------------------------------------------------------------


 

thereto, except where such payments are subject to a bona fide dispute, which is
being diligently pursued by the Borrower pursuant to appropriate procedures; and

 

(iv)          The Specific Security Deed creates a valid and effective Lien in
and on the collateral purported to be covered thereby, which Lien is currently
(or will be upon the delivery of the collateral) a perfected first priority
Lien, unless solely due to the perfection in accordance with the PPS Law of any
Permitted Lien referred to in paragraph 7.2(i) and 7.2(j) of the definition of
Permitted Lien.

 

(i)            Capital Structure.  The Borrower has duly authorized sufficient
Shares to permit the satisfaction of any obligation to issue Shares to the
Lender as described herein (including with respect to the issuance of Shares
with respect to the Interest Shares).

 

(j)            Taxes and Other Payments.  Except for matters which could not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
Subsidiary thereof has filed all Tax returns and reports required by law to have
been filed by it and has paid all Taxes and governmental charges thereby shown
to be owing and all claims for sums due for labor, material, supplies, personal
property and services of every kind and character provided with respect to, or
used in connection with its respective properties and no claim for the same
exists except as permitted hereunder, except any such Taxes, charges or amounts
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with the Accounting Standards have
been set aside on the books of the Borrower or such Subsidiary, as applicable.

 

(k)           Environmental Laws.

 

(i)            to the knowledge of the Borrower, any property owned or held by
the Borrower has been owned, developed, operated, leased and utilized in
material compliance with all applicable Governmental Requirements, including
Environmental Laws;

 

(ii)           there are no currently outstanding or, to the knowledge of the
Borrower pending, consent decrees, clean-up orders, mitigation orders,
compliance orders, remediation orders or other material orders, decrees,
judgments or other administrative or judicial requirements outstanding under any
Environmental Law with respect to any property owned or held by the Borrower;

 

(iii)          the Borrower or any Subsidiary thereof has not received any
written notice of material violation, alleged material violation, material
non-compliance, material notice of investigation, liability or potential
material liability or request for information with respect to Environmental Laws
or other environmental matters with regard to any property owned or held by the
Borrower, nor does the Borrower have knowledge or reason to believe that any
such notice will be received or is being threatened; and

 

(iv)          to the knowledge of the Borrower, with respect to any property
owned or held by the Borrower, there have been no past (which have been
adversely determined), and there are no pending or threatened, lawsuits, claims,
complaints,

 

22

--------------------------------------------------------------------------------


 

injunctions or any other governmental or judicial actions or proceedings with
respect to any alleged material violation of any Governmental Requirements,
including Environmental Law.

 

(l)            Indebtedness.  Except as specifically identified in the financial
statements identified in Section 5.1(f), neither the Borrower nor any Subsidiary
thereof has any existing Indebtedness in any case in excess of A$125,000
excluding trade creditors in the ordinary course of business.

 

(m)          Compliance with Laws, Etc.  The Borrower and each Subsidiary
thereof is in compliance in all material respects with all Governmental
Requirements, including Environmental Laws and Securities Laws, as applicable.

 

(n)           Shares and Securities Representations.

 

(i)            The Shares to be issued to the Lender pursuant hereto and the
issuance thereof have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will have been validly issued and
will be fully paid and non-assessable.  The Shares are, and will be, issued free
and clear of any Lien, and the issuance of the Shares will not be subject to any
preemptive or other similar right.

 

(ii)           The Borrower has received all necessary approvals and acceptances
under applicable Securities Laws with respect to the Borrower entering into this
Agreement and performing its obligations hereunder (except for any shareholder
approval that may be required in connection with Conversion Provisions, which
will be obtained in accordance with the terms of this Agreement).

 

(iii)          The Borrower and its Affiliates have not taken, and will not
take, directly or indirectly, any action designed to, or that might reasonably
be expected to, cause or result in stabilization or manipulation of the price of
the ordinary shares to facilitate the sale or resale of the Shares or affect the
price at which the Shares may be issued or resold.

 

(iv)          The Shares are being offered and sold pursuant to the exemption
from registration under the United States Securities Act of 1933, as amended
(the “Securities Act”), provided by Section 4(a)(2) of the Securities Act as a
transaction not involving a public offering and the requirements of any other
applicable state securities laws and the respective rules and regulations
thereunder.  The Borrower and its Affiliates have not taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the offerings hereunder, the exemption(s) from
registration available pursuant to Regulation D or Section 4(a)(2) of the
Securities Act and knows of no reason why any such exemption would be otherwise
unavailable to it. Neither the Borrower, nor any of its Affiliates, nor any
person acting on its or their behalf, has directly or indirectly made any offers
or sales of any security or solicited any offers to buy any security under
circumstances that would cause the offer of the Shares pursuant to this
Agreement to be integrated with prior offerings by the Borrower for purposes of
the Securities Act or any applicable stockholder approval

 

23

--------------------------------------------------------------------------------


 

provisions, including, without limitation, under any applicable listing
rules and regulations which would impair the exemptions relied upon in the
offerings hereunder or the Borrower’s ability to timely comply with its
obligations hereunder, nor will the Borrower nor any of its Affiliates take any
action or steps that would cause the offer or issuance of the Shares to be
integrated with other offerings which would impair the exemptions relied upon in
the offerings hereunder or the Borrower’s ability to timely comply with its
obligations hereunder.  The Borrower will not conduct any offering other than
the transactions contemplated hereby that will be integrated with the offer or
issuance of the Shares, which would impair the exemptions relied upon in the
offerings hereunder or the Borrower’s ability to timely comply with its
obligations hereunder.  The Borrower’s executive officers and directors
understand the nature of the Shares being sold hereby and recognize that the
issuance of the Shares will have a potential dilutive effect on the equity
holdings of other holders of the Borrower’s equity or rights to receive equity
of the Borrower.  The board of directors of the Borrower has concluded in its
good faith business judgment that the issuance of the Shares is in the best
interests of the Borrower.  The Borrower specifically acknowledges that its
obligation to issue the Shares is binding upon the Borrower and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Borrower or parties entitled to receive equity of the
Borrower.

 

(v)           There are no material disagreements of any kind presently
existing, or reasonably anticipated by the Borrower to arise between the
Borrower and the accountants and lawyers presently employed by the Borrower,
including but not limited to disputes or conflicts over payment owed to such
accountants and lawyers, nor have there been any such disagreements during the
two years prior to the closing of the offerings hereunder.

 

(vi)          Neither the Borrower not the Lender has not incurred, nor will it
incur, directly or indirectly, any liability for brokerage or finder’s fees or
agent’s commissions or any similar charges or fees in connection with this
Agreement or the issuance of any Shares contemplated hereby.

 

(o)           Solvency.  As of the Closing Date, and after giving effect to the
transactions contemplated hereby, the Borrower and its Subsidiaries: (i) are and
will be solvent, (ii) have sufficient capital to carry on their business and
transactions, and all business and transactions in which they are about to
engage, and to pay their debts as they become due, (iii) do not believe that
they will incur debts or liabilities beyond their ability to pay such debts or
liabilities as they mature, and (iv) own property having a value, both at fair
valuation and at present fair saleable value, greater than the amount required
to pay their probable liabilities (including contingent liabilities).

 

(p)           Capacity.  Except as specified otherwise in this document, the
Borrower acts on its own behalf in entering into the Loan Documents to which it
is expressed to be a party, and not as a trustee or on another person’s behalf,
and it is not a trustee of any trust which is not specified in this document.

 

24

--------------------------------------------------------------------------------


 

(q)           Immunity.  Neither the Borrower nor any of its assets is immune
from suit or execution.

 

5.2          Disclosure Limits Representations and Warranties of the
Borrower(i)      . The Lender acknowledges and agrees that the Borrower has
disclosed against the representations and warranties in Article 5.1, and the
Lender is aware of and will be treated as having actual knowledge of, all facts,
matters and circumstances that are fairly disclosed in the Anatolia Due
Diligence Materials and the Anatolia Disclosure Letter and the Borrower will
have no liability in relation to the representations and warranties in
Article 5.1 to the extent that disclosure is made or is deemed to have been made
against the representations and warranties under this Article 5.2.

 

ARTICLE 6

 

AFFIRMATIVE COVENANTS OF THE BORROWER

 

Until full and final payment and performance of the Obligations (other than
contingent indemnification Obligations for which no claim has been made and
Obligations related to any Directed Advance), the Borrower shall, unless the
Lender otherwise consents in writing (which consent the Lender may grant or
withhold in its sole discretion), perform all covenants in this Article 6.

 

6.1          Compliance with Laws, Etc.  The Borrower shall comply, and shall
cause each of its Subsidiaries to comply, in all material respects, with all
applicable Governmental Requirements, including Environmental Laws.  The
Borrower shall pay, and shall cause each Subsidiary thereof to pay, all Taxes,
assessments, and governmental charges imposed upon them or their respective
property before the same become delinquent, except to the extent contested in
good faith and adequately reserved for in accordance with the Accounting
Standards to the Borrower or Subsidiary thereof.

 

6.2          Reporting Requirements.  The Borrower shall deliver to the Lender
the reports, information, notices and certificates set forth below:

 

(a)           Monthly Reports.  As soon as practicable, but in any event no
later than fifteen (15) days after the end of each month, the Borrower shall
submit to the Lender a report with respect to the Borrower during the preceding
month, in form and content satisfactory to the Lender, to include a description
of actual expenditures (as compared to the Budget) and such other data and
information reasonably requested by the Lender.

 

(b)           Quarterly Financial Information.  As soon as available and in any
event within forty five (45) days after the end of each fiscal quarter of the
Borrower (other than the fourth fiscal quarter in any fiscal year), the Borrower
shall deliver to the Lender a consolidated unaudited balance sheet of the
Borrower, each as of the end of such quarter and unaudited statements of
consolidated income, cash flow and retained earnings of the Borrower for such
quarter and for the period commencing at the end of the previous fiscal year and
ending with the end of such quarter.

 

(c)           Annual Financial Information.  As soon as available and in any
event within ninety (90) days after the end of each fiscal year, a consolidated
balance sheet of the

 

25

--------------------------------------------------------------------------------


 

Borrower as of the end of such year and consolidated statements of income, cash
flow and retained earnings of the Borrower for such year audited by independent
registered accountants reasonably acceptable to the Lender.

 

(d)           Litigation; Claims.  Promptly after initiation thereof or receipt
of notice with respect thereto, notice of any claims, proceedings, litigation or
material disputes by, against, or otherwise involving the Borrower or any
Subsidiary thereof, or other litigation which could reasonably be expected to
have a Material Adverse Effect on the Borrower or any Subsidiary thereof,
together with copies of the court filings or other documents associated
therewith.

 

(e)           Securities Law and Exchange Filings.  All annual information
forms, proxy circulars, material change reports, prospectuses and other filings
by the Borrower with Governmental Authorities in respect of securities matters
and compliance with Securities Laws, and all material filings with any public
stock exchange upon which the Shares are traded.

 

(f)            Environmental Matters.  Promptly after the filing or receipt
thereof, copies of all claims by and notices with or from any Governmental
Authority or any other Person alleging material noncompliance with or violation
of Environmental Laws and any correspondence in response thereto.

 

(g)           Other Information.  Such other certificates, reports, data, and
information respecting the condition or operations, financial or otherwise, of
the Borrower or any Subsidiary thereof as the Lender may from time to time
reasonably request.

 

6.3          Maintenance of Insurance.  The Borrower shall maintain, and shall
cause each of its Subsidiaries to maintain, with respect to its assets and
business generally, insurance with responsible and reputable insurance companies
or associations that covers liabilities, property damage or loss and other risks
in such amounts, with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for corporations engaged in the
same or similar businesses.  Upon the Lender’s request, each of the Borrower’s
insurance policies, excluding the Borrower’s director and officer insurance
policies, shall name the Lender as loss payee, additional insured or an insured
person, as appropriate, and shall contain an endorsement providing that such
insurance cannot be terminated or amended without at least thirty (30) days
prior notice to the Lender.

 

6.4          Preservation of Existence, Etc.  The Borrower shall preserve and
maintain, and shall cause each of its Subsidiaries to preserve and maintain, its
respective corporate existence, rights, franchises and privileges in the
jurisdiction of their incorporation or formation; and, the Borrower will qualify
and remain qualified, and will cause each of its Subsidiaries to qualify and
remain qualified, as a foreign entity in each jurisdiction in which such
qualification is necessary in view of their business and operations or the
ownership of their properties.  The Borrower will comply in all material
respects, and will cause each of its Subsidiaries to comply in all material
respects, with all applicable material Governmental Requirements and all
material Securities Laws, concerning disclosure of matters relevant to such
Persons and their properties; and, the Borrower will timely file, and will cause
each of its Subsidiaries to timely file, full and complete reports concerning
their business and operations as required by such Governmental Requirements and
Securities Laws.

 

26

--------------------------------------------------------------------------------


 

6.5          Notice of Default.  The Borrower shall furnish to the Lender as
soon as possible and in any event within three (3) Business Days after the
occurrence of each Event of Default or Default continuing on the date of such
statement, a statement of the president or chief financial officer of the
Borrower, setting forth the details of such Event of Default or Default, and the
action which the Borrower proposes to take with respect thereto.

 

6.6          Defense of Title and Rights.  The Borrower shall preserve and
defend, and shall cause each of its Subsidiaries to preserve and defend, its
respective ownership of all right, title and interest in and to its material
assets, property and rights.

 

6.7          Maintenance of Unissued Shares.  The Borrower will at all times
maintain sufficient authorized but unissued Shares to meet its obligations
hereunder.

 

6.8          Maintenance of Minimum Balance.  The Borrower shall maintain a
minimum balance of A$200,000 in a deposit account owned by the Borrower at all
times, free and clear of any Liens.

 

6.9          Other Actions.  The Borrower shall do all things that may be
required in order to obtain all consents and approvals that are necessary to
perform the Borrower’s obligations under this Agreement, including the issuance
of Shares to the Lender.

 

ARTICLE 7

 

NEGATIVE COVENANTS OF THE BORROWER

 

Until the full and final payment and performance of the Obligations (other than
contingent indemnification Obligations for which no claim has been made and
Obligations related to any Directed Advance), the Borrower shall, unless the
Lender otherwise consents in writing (which consent the Lender may grant or
withhold in its sole discretion), perform all covenants in this Article 7.

 

7.1          Indebtedness.  The Borrower shall not, and shall cause its
Subsidiaries to not, directly or indirectly, create, incur, assume, agree to or
suffer to exist, any Indebtedness, except (a) Indebtedness hereunder;
(b) Indebtedness secured by Liens permitted by Section 7.2, so long as the
principal amount of such Indebtedness shall not increase from the amount in
existence on the Closing Date; (c) Indebtedness existing on the date hereof and
disclosed to the Lender on the financial statements delivered pursuant to
Section 5.1(f), so long as the principal amount of such Indebtedness shall not
increase from the amount in existence on the Closing Date; and (d) unsecured
account trade payables, bank overdrafts and other similar unsecured Indebtedness
incurred in the ordinary course of business, so long as such amounts are not
overdue or delinquent.

 

7.2          Liens, Etc.  The Borrower shall not, and shall cause its
Subsidiaries to not, directly or indirectly, create, grant, incur, assume, agree
to or suffer to exist any Lien upon or with respect to any of its properties or
assets now owned or hereafter acquired, or assign or otherwise convey any right
to receive the production, proceeds or income therefrom, except:

 

27

--------------------------------------------------------------------------------


 

(a)           Liens for taxes, assessments or governmental charges or levies if
the same shall not at the time be delinquent or thereafter can be paid without
penalty, or are being contested in good faith and by appropriate proceedings;

 

(b)           Liens imposed by law, such as carriers, warehousemen and
mechanics’ liens and other similar liens arising in the ordinary course of
business associated with amounts not yet due and payable, or which are being
diligently disputed by the Borrower in good faith and pursuant to appropriate
procedures;

 

(c)           operating leases of personal property entered into in the ordinary
course of business and having a term (including renewals) of greater than one
year that are deemed to be Liens under applicable law;

 

(d)           Liens of purchase money mortgages and other security interests on
equipment acquired, leased or held by the Borrower (including equipment held by
any such Person as lessee under leveraged leases) in the ordinary course of
business to secure the purchase price of or rental payments with respect to such
equipment or to secure indebtedness incurred solely for the purpose of financing
the acquisition (including acquisition as lessee under leveraged leases),
construction or improvement of any such equipment to be subject to such
mortgages or security interests, or mortgages or other security interests
existing on any such equipment at the time of such acquisition, or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount; provided that no such Lien shall extend to or cover any equipment other
than the equipment being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the mortgage or security interest being extended, renewed
or replaced;

 

(e)           Liens outstanding on the date hereof and disclosed to the Lender
in writing;

 

(f)            Liens arising under the Specific Security Deed;

 

(g)           cash or governmental obligations deposited in the ordinary course
of business in connection with contracts, bids, tenders or to secure workmen’s
compensation, unemployment insurance, surety or appeal bonds, reclamation bonds,
costs of litigation (when required by law), public and statutory obligations;

 

(h)           Liens given in the ordinary course of business to a public utility
or any municipality or governmental or other public authority when required by
such utility or municipality or governmental or other authority in connection
with the operations of the Borrower;

 

(i)            a deemed security interest under section 12(3) of the PPSA which
does not secure payment or performance of an obligation; and

 

(j)            any security interest taken in personal property (as defined in
the PPSA) by a seller to the extent that it secures the obligation to pay all or
part of the purchase price of that property, where that property is purchased in
the ordinary course of the buyer’s business and the purchase price is paid
within 90 days of supply.

 

28

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Borrower shall grant or allow a Lien on
any of its properties or assets in violation of this Section 7.2, then it shall
be deemed to have simultaneously granted an equal and ratable Lien on any such
properties or assets to and in favor of the Lender as additional security for
the Obligations, to the extent that such a Lien has not already been granted to
the Lender.

 

7.3          Assumptions, Guarantees, Etc. of Indebtedness of Other Persons. 
The Borrower shall not, and shall cause its Subsidiaries to not, directly or
indirectly, assume, guarantee or otherwise become directly or contingently
liable (including, without limitation, liable by way of agreement, contingent or
otherwise, to purchase, to provide funds for payment, to supply funds to or
otherwise invest in the debtor or otherwise to assure the creditor against loss)
in connection with any Indebtedness of any other Person.

 

7.4          Liquidation; Merger; Change in Ownership.  The Borrower shall not,
and shall cause its Subsidiaries to not, liquidate or dissolve, or enter into
any consolidation, amalgamation or merger, or enter into any partnership, joint
venture or other combination where such combination involves a contribution by
the Borrower or Subsidiary thereof of all or substantially all of its assets, or
sell, lease or dispose of its business or assets as a whole or in an amount
which constitutes substantially all of such assets, or enter into any agreement
with respect to the foregoing or agree to do or undertake any of the foregoing,
other than the Proposed Transaction or pursuant to a “Superior Proposal”
pursuant to the terms of the Scheme Implementation Agreement.

 

7.5          Restrictive and Inconsistent Agreements.  The Borrower shall not,
and shall cause its Subsidiaries to not, enter into any agreement or undertaking
or incur or suffer any obligation prohibiting or inconsistent with the
performance by the Borrower of its Obligations under the Loan Documents.

 

7.6          Investments.  The Borrower shall not and shall cause its
Subsidiaries to not, directly or indirectly: (a) make any loan or advance of
credit (other than as contemplated by the Budget) to any Person utilizing the
Loan proceeds or (b) purchase or otherwise acquire the capital stock, all or
substantially all the assets, a division or business, indebtedness, obligations
of, or any interest in, any Person.

 

7.7          Sale of Assets.  The Borrower shall not, and shall cause its
Subsidiaries to not, directly or indirectly, sell, transfer, assign or otherwise
dispose of any of their respective material assets or properties (or any
material portion thereof), except for sales of product and inventory in the
ordinary course of business or as otherwise agreed between the parties in
writing.

 

7.8          Dividends; Reduction in Capital.  The Borrower shall not
(a) declare, accrue or pay any dividends, whether in cash or in stock, or
(b) buy back any of its Shares or otherwise reduce its capital, while any Loan
or any other amount hereunder remains outstanding and unpaid.

 

7.9          Budget.  The Borrower shall not, and shall cause its Subsidiaries
to not, amend, modify, supplement or revise the Budget in excess of A$125,000,
either individually or in the aggregate, without the prior consent of the
Borrower’s Board of Directors and, if such consent is

 

29

--------------------------------------------------------------------------------


 

obtained, then by the Lender.  The Borrower shall not, and shall cause its
Subsidiaries to not, make, agree to make, accrue or incur any expenditure of any
nature whatsoever, or any commitment therefor, unless such expenditure is
included and described in the Budget, or unless such expenditure receives prior
approval by the Borrower’s Board of Directors and, if such approval is obtained,
then by the Lender (such approval not to be unreasonably withheld or delayed).

 

7.10        Use of Loan Proceeds.  The Borrower shall not, and shall cause its
Subsidiaries to not, use the proceeds of any Loan, or any portion thereof, for
any purpose other than as expressly set forth in Section 2.5 hereof.

 

ARTICLE 8

 

CONVERSION PROVISIONS

 

8.1          Conversion(a)      .  As a condition to this Agreement and the Loan
to be made hereunder, the Borrower hereby agrees to the conversion of the Loan
and Commitment into Shares at the option of the Lender in accordance with the
terms set forth herein.  Beginning on the Conversion Effective Date, the terms
and conditions set forth in this Article 8 shall apply to the conversion of the
Loan and Commitment, or any portion thereof, together with any outstanding
interest thereon, into Shares (the “Conversion Shares”), from time to time.

 

8.2          Conversion; Issuance of Shares.

 

(a)           Conversion Rights.  The Borrower hereby irrevocably grants to the
Lender the option and right, exercisable from time to time in the Lender’s sole
discretion during the Conversion Period, and upon three (3) Business Days prior
written notice to the Borrower (the “Conversion Notice”) to convert all or any
portion of the Loan and Commitment, together with any outstanding interest
thereon, into Conversion Shares at the Conversion Price (the “Conversion
Rights”) whereupon the relevant portion of the Loan shall be deemed permanently
repaid upon issuance of the Conversion Shares to the Lender.  The Conversion
Notice shall specify (i) the principal amount of the Loan or Commitment to be
converted into Conversion Shares (the “Conversion Amount”); (ii) the accrued and
unpaid interest due on the Conversion Amount; (iii) the effective date for the
conversion and delivery of Conversion Shares to the Lender (the “Conversion
Date”); (iv) the Conversion Price; and (v) the number of Conversion Shares to be
issued by the Borrower in satisfaction of such conversion. The number of
Conversion Shares to be issued by the Borrower to the Lender shall be determined
by the Lender by calculating (x) the sum of (A) the Conversion Amount plus
(B) the amount of accrued and unpaid interest on the Conversion Amount, divided
by (B) the Conversion Price. The Lender may also specify in the Conversion
Notice the denominations and number of certificates for the Conversion Shares to
be issued by the Borrower in connection with such conversion, the name in which
such certificates should be titled and issued and delivery instructions with
respect thereto.  Each Conversion Notice will be irrevocable when it is
effective under the notice provisions of this Agreement.  The Borrower shall
promptly issue and deliver to the Lender the applicable number of Conversion
Shares, and the Conversion Amount will be deemed to have been repaid by the
Borrower upon irrevocable delivery of such Conversion Shares, issued in the name
of the Lender (or its designee).

 

30

--------------------------------------------------------------------------------


 

(b)           Payment in Dollars.  Notwithstanding the right of the Lender to
exercise its Conversion Rights as set forth in this Article 8, if the Lender
does not exercise its Conversion Rights at any time prior to the Scheduled
Maturity Date, then the Borrower shall repay the Loan on the Scheduled Maturity
Date by delivery of Australian Dollars in immediately available funds to such
account designated by the Lender.

 

(c)           Directed Advances.  The Borrower hereby acknowledges and confirms
the right granted to the Lender to make Directed Advances to the Borrower at any
time during the Conversion Period in the amounts and as permitted by
Section 3.5, and immediately to exercise the right to convert the amount of any
such Directed Advance into Conversion Shares in accordance with Section 8.2(a).

 

8.3          Conversion Amount.  The Lender may exercise its Conversion Rights
at any time, and from time to time, during the Conversion Period, with respect
to all or any portion of the Loan and Commitments, whether or not outstanding.

 

8.4          Fractional Interests.  The Borrower shall not be required to issue
fractional Conversion Shares upon conversion.  If any fraction of a Conversion
Share would, except for the provisions of this Section 8.4, be issuable on a
conversion of the Loan or Commitment, or any portion thereof, together with any
outstanding interest thereon, the Borrower shall issue to the Lender one
(1) share for a fraction of a Conversion Share greater than or equal to 0.50 and
shall issue zero (0) shares for a fraction of a Conversion Share less than 0.50.

 

8.5          Shareholder Approval.  If the issuance of Shares pursuant to the
conversion of the Loan and/or Commitments requires the approval of shareholders
of the Borrower (including under the Australian Securities Exchange Listing
Rule 7.1), the Borrower must, by no later than ten (10) Business Days after
receiving a written request from the Lender, prepare and dispatch a notice of
meeting to its shareholders to convene a general meeting to seek such approval
and any such conversion will be subject to the Borrower obtaining all required
shareholder approvals.

 

8.6          Cleansing Notice.  By no later than 10:00 a.m. (Sydney time) on the
Business Day following the issuance of Shares upon conversion of all or part of
the Loan and/or Commitment pursuant to the terms hereof, the Borrower must lodge
a notice with the Australian Securities Exchange under Section 708A(5)(e) of the
Corporations Act 2001 (Cth) that complies with section 708A(6) of the
Corporations Act 2001 (Cth). Where a notice cannot be issued, the Borrower will
instead lodge a cleansing prospectus in relation to the Shares which complies
with the requirements of the Corporations Act.

 

8.7          Payment of Taxes.  The Borrower will be responsible for the payment
of all stamp taxes, duties and any other Taxes (other than Excluded Taxes), fees
or impositions imposed by any Governmental Authority on or otherwise associated
with the conversion of any portion of the Loan or Commitment or any accrued and
unpaid interest thereon to Conversion Shares and the issuance of Conversion
Shares to the Lender (or its designee).

 

8.8          Allocation of Shares.  The Borrower will at all times allocate and
keep available, free from preemptive rights, out of the aggregate of its
authorized but unissued Shares or its authorized and issued Shares held in its
treasury, for the purpose of enabling it to satisfy any

 

31

--------------------------------------------------------------------------------


 

obligation to issue Shares to the Lender as described in the Agreement,
including upon the conversion of any portion of the Loan or Commitment or
accrued and unpaid interest thereon at any time, the maximum number of Shares
which may be deliverable by the Borrower pursuant to the Agreement.

 

8.9          Adjustment of Conversion Price and Number of Shares Issuable.  The
applicable Conversion Price and the number of Conversion Shares issuable on
conversion of the Conversion Right are subject to adjustment from time to time
in accordance with Section 2.6 of the Agreement.

 

ARTICLE 9

 

EVENTS OF DEFAULT

 

9.1          Event of Default.  Each of the following events shall be an “Event
of Default” hereunder:

 

(a)           Nonpayment.  The Borrower shall fail to repay the Loan as and when
due hereunder (whether at stated maturity, by prepayment, on demand or
otherwise), or shall fail to pay interest hereunder when due (whether on a
payment date, by prepayment, on demand or otherwise), or shall fail to pay any
other amount due hereunder when due (whether on the date when due, by
prepayment, on demand or otherwise).

 

(b)           Defaults.  The Borrower shall fail to observe or perform any of
its covenants contained in this Agreement or any other Loan Document.

 

(c)           Representation or Warranty.  Any representations or warranty made
by the Borrower under or in connection with this Agreement, or the other Loan
Documents shall prove to have been incorrect, incomplete or misleading in any
material respect when made.

 

(d)           Cross-Default.  A default (howsoever characterized) shall occur
under (i) any Loan Document, or (ii) any agreement or instrument pertaining to
Indebtedness permitted by Section 7.1 in excess of One Hundred Thousand Dollars
(A$100,000); or the Borrower shall fail to pay any Indebtedness in excess of One
Hundred Thousand Dollars (A$100,000) (or equivalent in other currencies) in
principal amount (but excluding Indebtedness included in the Obligations), or
any interest or premium thereon, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such default or
failure to pay is not being contested by the Borrower in good faith; or, any
other default under any agreement or instrument relating to any such
Indebtedness or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, unless such default or event
shall be waived by the holders or trustees of such Indebtedness; or any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
(other than by a regularly scheduled required prepayment), prior to the stated
maturity thereof.

 

(e)           Bankruptcy; Insolvency.  (i) The Borrower shall initiate or
commence any case, proceeding or other action (A) under any existing or future
Bankruptcy Law, or otherwise

 

32

--------------------------------------------------------------------------------


 

seeking to have it judged bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, receiver and manager, trustee, custodian, administrator, conservator,
liquidator, controller or other similar official for it or for all or any
substantial part of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) a receiver, receiver and manager,
trustee, custodian, administrator, conservator, liquidator, controller or other
similar official is appointed for the Borrower or for all or any substantial
part of its assets or any steps are taken with respect to such appointment; or
(iii) there shall be commenced against the Borrower any case, proceeding or
other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (iv) there shall be commenced against the Borrower any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
their assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within sixty (60) days from the entry thereof; or (v) the Borrower shall take
any action in furtherance of, or indicating its consent to, approval of,
authorization of, or acquiescence in, any of the acts set forth in clause (i),
(ii), (iii), or (iv) above; or (vi) the Borrower generally shall not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due.

 

(f)            Judgments.  Final judgment or order for the payment of money in
excess of One Hundred Thousand Dollars (A$100,000) shall be rendered against the
Borrower and either; (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order; or (ii) a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect for any period of twenty (20) consecutive days.

 

(g)           Security Interest.  The Specific Security Deed after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof or the terms hereof, cease to create a valid and perfected Lien with
respect to the collateral purported to be covered thereby, or the Borrower shall
so state or claim in writing.

 

(h)           Expropriation/Condemnation.  An Expropriation Event shall have
occurred.

 

(i)            Cessation of Project Operations.  Any material project of the
Borrower, or any material portion thereof, shall be abandoned or terminated, or
development or operation of any material project shall be terminated or reduced
materially from the level of exploration, development, operation and use
contemplated by the Budget.

 

(j)            Material Adverse Change.  A change in the business, financial
condition or prospects of the Borrower occurs, which has had, or could be
reasonably expected to have, a Material Adverse Effect.

 

(k)           Change of Control.  A Change of Control shall have occurred.

 

33

--------------------------------------------------------------------------------


 

9.2          Remedies Upon Event of Default.

 

(a)           Termination of Obligations.  Upon the occurrence of an Event of
Default specified in Section 9.1(e) or (k) of this Agreement, all obligations of
the Lender hereunder shall terminate, but such termination shall not limit any
rights or remedies of the Lender hereunder.  In the case of any Event of Default
specified in Section 9.1 (other than Section 9.1(e) or (k)), upon notice by the
Lender to the Borrower of the Lender’s election to declare the Borrower in
default, then the obligations of the Lender hereunder shall terminate, but such
termination shall not limit any rights or remedies of the Lender hereunder.  The
date on which such notice is sent or, in the case of an Event of Default
specified in Section 9.1(e) or (k) of this Agreement, the date of such Event of
Default, shall be the “Date of Default.”

 

(b)           Acceleration upon Notice.  Subject to Section 9.3, four (4) months
after the Date of Default and upon notice from the Lender of an Event of Default
specified in Section 9.1 (other than Section 9.1(e) or (k)), the Loan, together
with all interest thereon and all other amounts owed by the Borrower hereunder
to the Lender, shall be accelerated and become immediately due and payable in
full.

 

(c)           Acceleration without Notice.  Immediately and automatically upon
the occurrence of an Event of Default specified in Section 9.1(e) or (k),
without delivery of any notice by the Lender, the Loan and all amounts owed by
the Borrower hereunder shall be automatically accelerated and immediately due
and payable on the Date of Default.

 

(d)           Availability of Rights and Remedies.  Upon the occurrence of an
Event of Default, all of the rights and remedies provided to the Lender in this
Agreement, the Specific Security Deed, and each other Loan Document shall
immediately become available to the Lender, and the Lender shall have all other
rights and remedies available at law or in equity.

 

(e)           Cumulative Rights and Remedies.  All rights and remedies of the
Lender set out in this Agreement, the Specific Security Deed, the other Loan
Documents and otherwise available at law or in equity are cumulative, and no
right or remedy contained herein or therein is intended to be exclusive; each
such right or remedy is in addition to every other right and remedy contained in
this Agreement, the Specific Security Deed and the other Loan Documents, or in
any existing or future agreement, or now or in the future existing at law, in
equity, by statute or otherwise.

 

(f)            Waiver of Presentment.  Except as expressly provided above in
this Section 9.2, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.  From and after the Date of Default, interest on
the Loan shall accrue at the Default Rate and shall be payable on demand.

 

(g)           Specific Performance; Special Remedies.  The Borrower acknowledges
and agrees that any failure of the Borrower to comply with this Agreement will
cause irreparable harm and injury and that the remedy at law for any breach or
threatened breach of any such provision will be inadequate and, accordingly, the
Lender shall, in addition to all other rights and remedies that the Lender may
have, be entitled, with or without notice to the Borrower to the fullest extent
permitted by applicable law, to seek an injunction or temporary restraining
order to

 

34

--------------------------------------------------------------------------------


 

prevent such breach or threatened breach and to enforce specifically the terms
and provisions of this Agreement.  Injunctive relief, temporary restraining
orders and specific performance may be imposed and enforced judicially or by
arbitrators.  Such remedies are cumulative and not exclusive and are in addition
to all other remedies available to the Lender under this Agreement, the other
Loan Documents or otherwise.

 

9.3          Cure period.  If, following a notice from the Borrower to the
Lender pursuant to Section 6.5 (other than in respect of an Event of Default
under Section 9.1(e) or (k)), the relevant Event of Default is capable of remedy
within 30 days of the occurrence of the Event of Default, and the Lender is
satisfied that the Event of Default is in fact remedied within such period, the
relevant Event of Default will be deemed to be remedied.

 

ARTICLE 10

 

MISCELLANEOUS

 

10.1        Amendments, Etc.  Except as otherwise expressly provided in this
Agreement, no amendment or waiver of any provision of this Agreement, nor
consent to any departure by the Borrower or the Lender therefrom, shall in any
event be effective unless the same shall be in writing and signed by the other
party, and, in the case of any amendment, by the Borrower and the Lender and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.

 

10.2        Notices; Etc.  All notices, requests, demands and other
communications provided for hereunder shall be in writing (including facsimile
communication) and transmitted to the following address or facsimile:

 

if to the Borrower:

 

Anatolia Energy Limited

Ground Floor, 10 Outram Street

West Perth, Western Australia 6005

Commonwealth of Australia

Attention:        Scott Mison, Company Secretary

Facsimile:        +61 8 9321 5036

E-Mail:            admin@anatoliaenergy.com.au

 

and if to the Lender:

 

Uranium Resources, Inc.

6950 S. Potomac Street, Suite 300

Centennial, Colorado  80112

Attention:        Jeffrey L. Vigil

Facsimile:        (303) 531-0519

E-Mail:            jvigil@uraniumresources.com

 

35

--------------------------------------------------------------------------------


 

or at such other address or number as shall be designated by such party in a
written notice to the other.  All notices, requests, demands or other
communications to or upon the respective parties hereto shall be in writing
(including by facsimile or e-mail), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made: (a) when delivered by
hand, upon receipt; (b) when transmitted via telecopy (or other facsimile
device) to the number set out herein, upon transmission; (c) the Business Day
immediately following the day on which the same has been delivered prepaid (or
pursuant to an invoice arrangement) to a reputable national overnight air
courier service; (d) the third Business Day following the day on which the same
is sent by certified or registered mail, postage prepaid; or (e) when delivered
by e-mail, upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment), provided that if such notice,
request, demand or communication transmitted by e-mail is not sent during the
normal business hours of the recipient, such notice, request or demand shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.  Notices delivered to the Lender pursuant to Articles 2 or 3
hereof shall not be effective until actually received by the Lender.

 

10.3        No Waiver; Remedies.  No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder, or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder, or under any other Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

10.4        Costs, Expenses and Taxes.  The Borrower and the Lender each agree
to pay their own respective costs and expenses in connection with the
negotiation, preparation, execution, registration and delivery of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder, including, without limitation the reasonable fees and expenses of all
legal counsel and independent consultants.  After the Closing Date, the Borrower
agrees to pay on demand all actual, out of pocket reasonable costs and expenses
of the Lender in connection with the administration of this Agreement and the
other Loan Documents,  including the reasonable costs and expenses incurred by
the Lender in connection with any amendments, waivers or consents and the
protection of the Lender’s rights with respect to and the enforcement of this
Agreement, the other Loan Documents and the other documents to be delivered
hereunder (whether incurred before, during or after commencement of any
bankruptcy, reorganization or insolvency actions pertaining to the Borrower). 
All such expenses will be itemized in reasonable detail.  In addition, the
Borrower agrees to pay any and all stamp, mortgage recording and other Taxes,
filing fees, duties or charges payable or determined to be payable in connection
with the execution and delivery of this Agreement, the other Loan Documents and
the other documents to be delivered hereunder, and the Borrower agrees to
indemnify and save the Lender harmless from and against any and all liabilities
with respect to or resulting from any delay in paying or omission to pay such
Taxes, filing fees or charges.

 

10.5        Indemnification.  The Borrower agrees to indemnify the Lender and
its respective directors, partners, managers, members, owners, principals,
shareholders, officers, employees, agents, consultants and representatives
(each, an “Indemnified Party” and collectively, the “Indemnified Parties”), from
and against, and to defend and hold each of the Indemnified Parties

 

36

--------------------------------------------------------------------------------


 

harmless from, any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, fines, suits, costs, assessments, charges, claims, Taxes and
Other Taxes (other than Excluded Taxes), expenses, payments or disbursements of
any kind whatsoever, including reasonable attorneys’ fees and expenses of one
outside counsel and, if reasonably necessary, one local counsel per necessary
jurisdiction (collectively “Losses”) which may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred or suffered by or asserted against any Indemnified Party in any way
relating to or arising out of (a) this Agreement or any other Loan Document, the
transactions contemplated hereby, or the use of the Loan, or (b) a breach or
default (whether or not constituting a Default or Event of Default) by the
Borrower, except, in each case, with respect to Losses arising entirely out of
the gross negligence or willful misconduct of the Lender or such Indemnified
Party.  This Section 10.5 shall survive the repayment of the Obligations and the
termination of this Agreement.

 

10.6        Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Lender and their respective
permitted successors and assigns.  A party shall not have the right to assign
any of its rights or obligations hereunder or any interest herein or in any
other Loan Document without the prior written consent of the other party.

 

10.7        Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
COLORADO, NOT INCLUDING THE CONFLICTS OF LAW AND CHOICE OF LAW PROVISIONS
THEREOF.

 

10.8        Dispute Resolution; Arbitration.  Each Party hereby waives the right
to trial by jury with respect to any Dispute between or among the Parties or
their Subsidiaries with respect to this Agreement, the other Loan Documents or
the transactions contemplated hereby or thereby, and each Party agrees to pursue
and resolve any such Dispute in accordance with the terms and provisions set
forth in Schedule 10.8, including resolution by binding arbitration as described
in Schedule 10.8.  Interim, provisional and other judicial measures and remedies
shall be available to the Parties as described in Schedule 10.8.

 

10.9        Execution in Counterparts; Facsimile Signatures.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  This Agreement may be validly executed and delivered by facsimile,
portable document format (.pdf) or other electronic transmission, and a
signature by facsimile, portable document format (.pdf) or other electronic
transmission shall be as effective and binding as delivery of a manually
executed original signature.

 

10.10      Inconsistent Provisions.  In the event of any conflict between this
Agreement and any of the other Loan Documents, the provisions of this Agreement
shall govern and be controlling.

 

10.11      Severability.  If any provision hereof is determined to be
ineffective or unenforceable for any reason, the remaining provisions hereof
shall remain in effect, binding on the parties and enforceable at the election
of the Lender in its sole discretion.

 

37

--------------------------------------------------------------------------------


 

10.12      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the making of any Loan.

 

10.13      Entire Agreement.  This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof, superseding all
prior statements, representations, discussions, agreements and understandings,
oral or written, relating to such subject matter, including all term sheets and
commitment letters.

 

10.14      Code of Banking Practice(a)             . Each party agrees that the
Code of Banking Practice 2003 (Cth) of Australia does not apply to the Credit
Documents, or to any transaction or service provided under them.

 

remainder of this page intentionally blank

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

 

BORROWER:

 

 

 

 

 

 

Executed by ANATOLIA ENERGY LIMITED in accordance with Section 127 of the
Corporations Act 2001

 

 

 

 

 

/s/ P.D. Cronin

 

/s/ Patrick Burke

Signature of director

 

Signature of director/company secretary

 

 

(Please delete as applicable)

 

 

 

P.D. Cronin

 

Patrick Burke

Name of director (print)

 

Name of director/company secretary (print)

 

 

 

 

 

LENDER:

 

 

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

 

Name:

Jeffrey L. Vigil

 

 

Title:

Vice President — Finance and CFO

 

Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------


 

Schedule 10.8

 

Dispute Resolution; Arbitration

 

Dispute. For purposes of this Schedule and the Loan Agreement, the term
“Dispute” shall mean any controversy, claim, dispute or disagreement between or
among two or more parties to the Agreement arising out of, relating to, or
otherwise in connection with the Agreement, any other Loan Document or any other
ancillary agreement related thereto, whether in tort, contract or otherwise,
including any claim, dispute, disagreement or controversy relating to the
meaning, interpretation, breach, default, termination, or invalidity of any
provision hereof that is not otherwise settled by agreement between the parties.

 

Notification. A party that desires to submit a Dispute for resolution shall
commence the dispute resolution process by providing written notice of the
Dispute (“Notice of Dispute”) to the other parties to the Dispute. The Notice of
Dispute shall identify the parties to the Dispute, contain a brief statement of
the nature of the Dispute and the relief requested, and shall request
negotiations among Senior Executives of each party to the Dispute.  The
submission of a Notice of Dispute shall toll any applicable statute of
limitation related to the Dispute, pending the conclusion or abandonment of the
dispute resolution process under this provision. Each Notice of Dispute and any
other notice pertaining to a Dispute shall be delivered in accordance with
Section 10.2 of the Loan Agreement.

 

Senior Executive Negotiations. The parties to the Dispute shall first seek to
resolve any Dispute by negotiation between Senior Executives. A “Senior
Executive” means any individual who is an officer of a party and has authority
to negotiate a full and final settlement of the Dispute for a party. Within
twenty (20) days after the date of the receipt by each party to the Dispute of
the Notice of Dispute, the Senior Executives representing the parties to the
Dispute shall meet at a mutually acceptable time and place to exchange and
discuss relevant information in an attempt to resolve the Dispute. If a Senior
Executive intends to be accompanied at the meeting by an attorney, each other
party’s Senior Executive shall be given written notice of such intention at
least five (5) Business Days in advance and may also be accompanied by an
attorney. The Senior Executives shall have a maximum of ten (10) days from the
date of the initial meeting to discuss and resolve the Dispute, unless the
parties all agree in writing to extend such period of time. Unless the period
for Senior Executive negotiations is extended by agreement of all of the parties
thereto, any party may initiate arbitration proceedings concerning such Dispute
at any time following the passage of thirty (30) days after receipt of the
Notice of Dispute.

 

Arbitration. Any Dispute not finally resolved by Senior Executive negotiations
shall be exclusively and definitively resolved through final and binding
arbitration, it being the intention of the parties that this is a broad
arbitration agreement designed to encompass all possible disputes. Each party
waives the right to trial by jury with respect to any Dispute and agrees to
submit such Dispute to binding arbitration in accordance with this Schedule
10.8.

 

Rules. The arbitration shall be conducted in accordance with the International
Dispute Resolution Procedures (as then in effect) of the International Centre
for Dispute Resolution (the

 

--------------------------------------------------------------------------------


 

“Rules”), except to the extent the Rules conflict with the provisions of this
Schedule 10.8, in which event the provisions of this Schedule 10.8 will control.

 

Number of Arbitrators. If the amount in Dispute is not subject to quantification
or is equal to or in excess of One Million Australian Dollars (A$1,000,000), the
arbitration shall be conducted by three (3) arbitrators, unless all parties to
the Dispute agree in writing to a sole arbitrator within thirty (30) days after
the filing of the arbitration with the International Centre for Dispute
Resolution. If the amount in Dispute is less than One Million Australian Dollars
(A$1,000,000), the arbitration shall be conducted by one arbitrator.

 

Method of Appointment of the Arbitrators. All arbitrators appointed pursuant to
the dispute resolution procedure described in this Schedule 10.8 shall have at
least the following qualifications: (1) a lawyer who has practiced in the area
of commercial law for at least ten (10) years or a retired judge of the courts
of the United States; (ii) a person with at least ten (10) years experience in
complex commercial transactions; or (iii) a person with at least ten (10) years
experience in the mining industry. If the arbitration is to be conducted by a
sole arbitrator, then the arbitrator will be jointly selected by the parties to
the Dispute. If the parties to the Dispute fail to agree on the arbitrator
within thirty (30) days after the filing of the arbitration, then the
International Centre for Dispute Resolution shall appoint the arbitrator. If the
arbitration is to be conducted by three (3) arbitrators and there are only two
(2) parties to the Dispute, then each party to the Dispute shall appoint one
(1) arbitrator within thirty (30) days of the filing of the arbitration, and the
two (2) arbitrators so appointed shall select the presiding arbitrator within
thirty (30) days after the latter of the two arbitrators has been appointed by
the parties to the Dispute. If a party to the Dispute fails to appoint its
party-appointed arbitrator or if the two (2) party-appointed arbitrators cannot
reach agreement on the presiding arbitrator within the applicable time period,
then the International Centre for Dispute Resolution shall appoint the remainder
of the three (3) arbitrators not yet appointed. If the arbitration is to be
conducted by three (3) arbitrators and there are more than two (2) parties to
the Dispute, then within thirty (30) days of the filing of the arbitration, all
claimants shall jointly appoint one (1) arbitrator and all respondents shall
jointly appoint one (1) arbitrator, and the two (2) arbitrators so appointed
shall select the presiding arbitrator within thirty (30) days after the latter
of the two (2) arbitrators has been appointed by the parties to the Dispute. If
either all claimants or all respondents fail to make a joint appointment of an
arbitrator or if the party-appointed arbitrators cannot reach an agreement on
the presiding arbitrator within the applicable time period, then the
International Centre for Dispute Resolution shall appoint all three
(3) arbitrators.

 

Place of Arbitration. Unless otherwise agreed by all parties to the Dispute in
writing, the place of arbitration shall be in the city of Denver, Colorado. Each
party irrevocably and unconditionally waives any objection that it may now or
hereafter have to arbitration in the city of Denver, Colorado and any defense of
an inconvenient forum to the maintenance of arbitration in such jurisdiction.

 

Language of Arbitration. The arbitration proceedings shall be conducted in the
English language and the arbitrators shall be fluent in the English language.

 

Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------


 

Taking of Evidence. The taking of evidence with respect to the arbitration shall
be governed by the International Bar Association Rules on the Taking of Evidence
in International Commercial Arbitration, as adopted on June 1, 1999.

 

 

Impartiality. All arbitrators shall be and remain at all times wholly impartial,
and, once appointed, no arbitrator shall have any ex parte communications with
any of the parties to the Dispute concerning the arbitration or the underlying
Dispute.

 

Interim Measures. Any party to a Dispute, at any time and from time to time, may
apply to any court of competent jurisdiction for interim measures and interim
relief: (i) upon the occurrence of an Event of Default; (ii) prior to or
concurrently with the delivery of a Notice of Dispute, or at any time
thereafter; (iii) prior to or concurrently with the constitution of the arbitral
tribunal, or at any time thereafter, including as necessary to enforce the
arbitral tribunal’s rulings; or (iv) in the absence of the jurisdiction of the
arbitral tribunal to rule on interim measures or interim relief in a given
jurisdiction. The parties agree that seeking and obtaining interim measures and
interim relief shall not waive the right to arbitration, and the right to
arbitration shall not waive or limit such interim measures and interim relief.
The arbitrators (or in an emergency the presiding arbitrator acting alone in the
event one (1) or more of the other arbitrators is unable to be involved in a
timely fashion) may grant interim measures and interim relief, including
injunctions, attachments, protective orders, restraining orders, temporary
restraining orders and conservation orders in appropriate circumstances, which
measures may be immediately enforced by court order by a court of competent
jurisdiction. Hearings on requests for interim measures and interim relief may
be held in person, by telephone, by video conference or by other means that
permit the parties to a Dispute to present evidence and arguments.

 

Judicial, Non-Judicial and Other Remedies. Notwithstanding any other provision
of the Agreement or any other Loan Document, nothing in the Agreement or in this
Schedule 10.8 or in any other Loan Document, nor the exercise of any right to
arbitrate hereunder, shall waive, preclude, limit or prejudice the right of any
party hereto, whether judicially, non-judicially or otherwise, at any time and
from time to time: (i) to foreclose against any real or personal property
collateral, or any portion thereof, by the exercise of the power of sale under a
deed of trust, mortgage, security agreement or other document, agreement or
instrument or applicable law or the exercise of other foreclosure remedies,
whether at law, in equity or otherwise, and to pursue and take all other actions
related or ancillary to such foreclosure and sale; (ii) to exercise any and all
self-help remedies, including setoff or repossession; (iii) to obtain any and
all provisional or ancillary remedies, including replevin, injunctive relief,
attachment, protective orders, restraining orders, temporary restraining orders,
specific performance or appointment of a receiver, receiver and manager,
administrator, trustee, controller, liquidator or other similar person, from a
court having jurisdiction; (iv) to take, pursue, exercise or enforce any other
right or remedy provided in any Loan Document, whether in and before an
appropriate court as required by applicable Governmental Requirements, through
self-help, non-judicially or otherwise, whether before, during or after the
pendency of any arbitration proceeding; or (v) to enforce any judgment or award
made by the arbitrators. The institution and maintenance of any action for such
judicial relief, or pursuit of provisional or ancillary remedies, or exercise of
non-judicial and self-help remedies are available to the parties without
limitation and shall not constitute a waiver of the right or obligation of any
party to submit any Dispute to arbitration,

 

Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------


 

including those Disputes arising from exercise of any judicial relief, or
pursuit of provisional or ancillary remedies or exercise of non-judicial or
self-help remedies. All rights and remedies enumerated herein are cumulative,
and no right or remedy contained herein is intended to be exclusive. The
enumeration of certain rights and remedies herein is not intended to, and shall
not be deemed to, limit, restrict, waive or prejudice any right or remedy set
forth in any other Loan Document.

 

 

Consolidation. If the parties initiate multiple arbitration proceedings, the
subject matters of which are related by common questions of law or fact and
which could result in conflicting awards or obligations, then all such
proceedings may be consolidated into a single arbitral proceeding.

 

Costs and Attorneys’ Fees. The arbitral tribunal is authorized to award costs
and attorneys’ fees and to allocate them between the parties to the Dispute. The
costs of the arbitration proceedings, including attorneys’ fees, shall be borne
in the manner determined by the arbitral tribunal.

 

Interest. The award shall include interest, as determined by the arbitral
tribunal, from the date of any Default, Event of Default or other breach of the
Agreement until the arbitral award is paid in full. Interest shall be awarded at
the Applicable Interest Rate.

 

Currency of the Award. The arbitral award shall be made and payable in
Australian Dollars, free of any Tax or other deduction.

 

Following the Law and Agreement. The arbitrators have no authority to make any
ruling, finding, or award (i) that does not conform to the terms and conditions
of any agreement that is the subject of a Dispute hereunder, or (ii) that would
result in the application of any law other than the laws of the State of
Colorado (or such other governing law expressly provided in any Loan Document),
without regard to any choice or conflicts of law provisions or rule that would
cause the application of the law of any jurisdiction other than the foregoing.

 

Entry of Judgment. The award of the arbitral tribunal shall be a reasoned
written decision and shall be final and binding. Judgment on the award of the
arbitration tribunal may be entered and enforced by any court of competent
jurisdiction.

 

Waiver of Challenge to Decision or Award. To the extent permitted by law, any
right to appeal or challenge any arbitral decision or award, or to oppose
enforcement of any such decision or award before a court or any governmental
authority, is hereby waived by the parties.

 

Confidentiality. All negotiations, mediation, arbitration, and expert
determinations relating to a Dispute (including a settlement resulting from a
negotiation, an arbitral award, documents exchanged or produced, and memorials,
briefs or other documents prepared for the arbitration) are confidential and may
not be disclosed by the parties, their employees, officers, directors, counsel,
consultants and expert witnesses, except to the extent necessary to enforce any
arbitration award, to enforce other rights of a party, or as required by any
Governmental Requirement; provided, however, that breach of this confidentiality
provision shall not void any settlement, expert determination or award.

 

Signature Page to Loan Agreement

 

--------------------------------------------------------------------------------